Exhibit 10.25

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

BY AND BETWEEN

 

HARBOR INVESTMENT PARTNERS,

a California general partnership

 

As LANDLORD

 

and

 

COPPER MOUNTAIN NETWORKS, INC.,

a Delaware corporation

 

As TENANT

 

Dated February 14, 2000

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Basic Lease Information    iv 1.   

Demise

   1 2.   

Premises

   1 3.   

Term

   2 4.   

Rent

   2 5.   

Utility Expenses

   8 6.   

Late Charge

   9 7.   

Security Deposit

   9 8.   

Letter of Credit

   9 9.   

Possession

   11 10.   

Use of Premises

   11 11.   

Acceptance of Premises

   13 12.   

Surrender

   13 13.   

Alterations and Additions

   14 14.   

Maintenance and Repairs of Premises

   16 15.   

Landlord’s Insurance

   17 16.   

Tenant’s Insurance

   17 17.   

Indemnification

   18 18.   

Subrogation

   19 19.   

Signs

   20 20.   

Free From Liens

   20 21.   

Entry By Landlord

   20 22.   

Destruction and Damage

   21

 

 

i



--------------------------------------------------------------------------------

23.   

Condemnation

   23 24.   

Assignment and Subletting

   24 25.   

Tenant’s Default

   27 26.   

Landlord’s Remedies

   29 27.   

Landlord’s Right to Perform Tenant’s Obligations

   31 28.   

Attorneys’ Fees

   32 29.   

Taxes

   32 30.   

Effect of Conveyance

   32 31.   

Tenant’s Estoppel Certificate

   33 32.   

Subordination

   33 33.   

Environmental Covenants

   34 34.   

Notices

   37 35.   

Waiver

   37 36.   

Holding Over

   37 37.   

Successors and Assigns

   38 38.   

Time

   38 39.   

Brokers

   38 40.   

Limitation of Liability

   38 41.   

Financial Statements

   39 42.   

Rules and Regulations

   39 43.   

Mortgagee Protection

   39 44.   

Entire Agreement

   40 45.   

Interest

   40 46.   

Construction

   40 47.   

Representations and Warranties of Tenant

   40

 

 

ii



--------------------------------------------------------------------------------

48.   

Security

   41 49.   

Jury Trial Waiver

   41 50.   

Option to Renew

   41

 

Exhibit

--------------------------------------------------------------------------------

    

A

  

Diagram of the Premises

B

  

Tenant Improvements

B-l

  

Final Plans and Specifications for Tenant Improvements

C

  

Commencement and Expiration Date Memorandum

D

  

Rules and Regulations

E

  

Hazardous Materials Disclosure Certificate

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

BASIC LEASE INFORMATION

 

Lease Date:   

February 14, 2000

Landlord:   

HARBOR INVESTMENT PARTNERS,

a California general partnership

Landlord’s Address:   

c/o UBS Brinson Realty Investors LLC

    

455 Market Street, Suite 1540

San Francisco, California 94105

Attention:    Asset Manager,

    

The Harbor Business Park

     All notices sent to Landlord under this Lease shall be sent to the above
address, with copies to:     

        Insignia/ESG of California, Inc.

    

        160 West Santa Clara Street, Suite 1350

        San Jose, California 95113

        Attention:    Property Manager,

    

        The Harbor Business Park

Tenant:   

COPPER MOUNTAIN NETWORKS, INC.,

a Delaware corporation

Tenant’s Contact Person:   

Richard Gilbert

Tenant’s Address:   

1850 Embarcadero Road

    

Palo Alto, California 94303

Premises Square Footage:    Approximately Twenty One Thousand Eight Hundred
Seventy Four (21,874) rentable square feet Premises Address:   

1850 Embarcadero Road

Palo Alto, California

Project:    The Harbor Business Park, 1800–1858 Embarcadero Road and 2445–2465
Faber Place, Palo Alto, California, together with the land on which the Project
is situated and all Common Areas Building (if not the same as the Project):   

1850 Embarcadero Road

Palo Alto, California

 

iv



--------------------------------------------------------------------------------

Tenant’s Proportionate Share of Project:

  8.44%

Tenant’s Proportionate Share of Building:

  100%

Length of Term:

  Eighty-four (84) months

Estimated Commencement Date:

  June 1, 2000

Estimated Expiration Date:

  May 31, 2007 Monthly Base Rent:  

Months

--------------------------------------------------------------------------------

  

Sq. Ft.

--------------------------------------------------------------------------------

  

Monthly Base Rate

--------------------------------------------------------------------------------

  

Monthly Base Rent

--------------------------------------------------------------------------------

      1–12    21,874    x $4.10    =$89,683.40     13–24    21,874    x $4.26   
=$93,183.24     25–36    21,874    x $4.43    =$96,901.82     37–48    21,874   
x $4.61    =$100,839.14     49–60    21,874    x $4.80    =$104,995.20     61–72
   21,874    x $4.98    =$108,932.52     73–84    21,874    x $5.18   
=$113,307.32

Prepaid Base Rent:

  Eighty-Nine Thousand Six Hundred Eighty-Three and 40/100 Dollars ($89,683.40)

Prepaid Additional Rent:

  Ten Thousand Two Hundred Seventy-Four Dollars ($10,274.00)

Month to which Prepaid Base Rent and Additional Rent will be Applied:

  First (1st) month of the Term

Security Deposit:

  One Hundred Thousand Dollars ($100,000.00)

Letter of Credit:

  Two Hundred Thousand Dollars ($200,000.00)

Permitted Use:

 

General office, sales and marketing, and research and development for developer

of network communications products.

Unreserved Parking Spaces:

  Sixty-nine (69) nonexclusive and undesignated parking spaces

Brokers:

 

BT Commercial (Landlord’s Broker) Cornish & Carey Commercial (Tenant’s

Broker)

Tenant Improvements Allowance:

 

One Hundred Ninety Six Thousand Eight Hundred Sixty-Six Dollars ($196,866.00)

(viz., $9.00 per rentable square foot)

 

 

v



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

THIS LEASE AGREEMENT is made and entered into by and between Landlord and Tenant
on the Lease Date. The defined terms used in this Lease which are defined in the
Basic Lease Information attached to this Lease Agreement (“Basic Lease
Information”) shall have the meaning and definition given them in the Basic
Lease Information. The Basic Lease Information, the exhibits, the addendum or
addenda described in the Basic Lease Information, and this Lease Agreement are
and shall be construed as a single instrument and are referred to herein as the
“Lease”.

 

1. DEMISE

 

In consideration for the rents and all other charges and payments payable by
Tenant, and for the agreements, terms and conditions to be performed by Tenant
in this Lease, LANDLORD DOES HEREBY LEASE TO TENANT, AND TENANT DOES HEREBY HIRE
AND TAKE FROM LANDLORD, the Premises described below (the “Premises”), upon the
agreements, terms and conditions of this Lease for the Term hereinafter stated.

 

2. PREMISES

 

The Premises demised by this Lease is located in that certain building (the
“Building”) specified in the Basic Lease Information, which Building is located
in that certain real estate development (the “Project”) specified in the Basic
Lease Information. The Premises has the address and contains the square footage
specified in the Basic Lease Information. The location and dimensions of the
Premises are depicted on Exhibit A, which is attached hereto and incorporated
herein by this reference; provided, however, that any statement of square
footage set forth in this Lease, or that may have been used in calculating any
of the economic terms hereof, is an approximation which Landlord and Tenant
agree is reasonable and, except as expressly set forth in Paragraph 4(d)(iii)
below, no economic terms based thereon shall be subject to revision whether or
not the actual square footage is more or less. Tenant shall have the
non-exclusive right (in common with the other tenants, Landlord and any other
person granted use by Landlord) to use the Common Areas (as hereinafter
defined), except that, with respect to parking, Tenant shall have only a license
to use the number of non-exclusive and undesignated parking spaces set forth in
the Basic Lease Information in the Project’s parking areas (the “Parking
Areas”); provided, however, that Landlord shall not be required to enforce
Tenant’s right to use such parking spaces; and provided, further, that the
number of parking spaces allocated to Tenant hereunder shall be reduced on a
proportionate basis in the event any of the parking spaces in the Parking Areas
are taken or otherwise eliminated as a result of any Condemnation (as
hereinafter defined) or casualty event affecting such Parking Areas. No easement
for light or air is incorporated in the Premises. For purposes of this Lease,
the term “Common Areas” shall mean all areas and facilities outside the Premises
and within the exterior boundary line of the Project that are provided and
designated by Landlord for the non-exclusive use of Landlord, Tenant and other
tenants of the Project and their respective employees, guests and invitees.

 

The Premises demised by this Lease shall include the Tenant Improvements (as
that term is defined in Exhibit B hereto) to be constructed by Landlord within
the interior of the Premises.

 

1



--------------------------------------------------------------------------------

Landlord shall construct the Tenant Improvements on the terms and conditions set
forth in Exhibit B. Landlord and Tenant agree to and shall be bound by the terms
and conditions of Exhibit B.

 

Landlord has the right, in its sole discretion, from time to time, to: (a) make
changes to the Common Areas, including, without limitation, changes in the
location, size, shape and number of driveways, entrances, parking spaces,
parking areas, ingress, egress, direction of driveways, entrances, corridors and
walkways; (b) close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available; (c) add
additional buildings and improvements to the Common Areas or remove existing
buildings or improvements therefrom; (d) use the Common Areas while engaged in
making additional improvements, repairs or alterations to the Project or any
portion thereof; and (e) do and perform any other acts or make any other changes
in, to or with respect to the Common Areas and the Project as Landlord may, in
its sole discretion, deem to be appropriate. Landlord shall use reasonable
efforts to minimize any disruption to Tenant’s business and to avoid reducing
the number of parking spaces available to Tenant during the making of any such
modifications.

 

3. TERM

 

The term of this Lease (the “Term”) shall be for the period of months specified
in the Basic Lease Information, commencing on the earliest to occur of the
following dates (the “Commencement Date”):

 

(a) The date the Tenant Improvements are approved by the appropriate
governmental agency as being in accordance with its building code and the
building permit issued for such improvements, as evidenced by the issuance of a
final building inspection approval, and Landlord has delivered possession of the
Premises to Tenant; or

 

(b) The date Landlord’s architect and general contractor have both certified in
writing to Tenant that the Tenant Improvements have been substantially completed
in accordance with the plans and specifications therefor and Landlord has
delivered possession of the Premises to Tenant; or

 

(c) The date Tenant commences occupancy of the Premises.

 

In the event the actual Commencement Date, as determined pursuant to the
foregoing, is a date other than the Estimated Commencement Date specified in the
Basic Lease Information, then Landlord and Tenant shall promptly execute a
Commencement and Expiration Date Memorandum in the form attached hereto as
Exhibit C, wherein the parties shall specify the Commencement Date and the date
on which the Term expires (the “Expiration Date”).

 

4. RENT

 

(a) Base Rent. Tenant shall pay to Landlord, in advance on the first day of each
month, without further notice or demand and without offset, rebate, credit or
deduction for any reason whatsoever, the monthly installments of rent specified
in the Basic Lease Information (the “Base Rent”).

 

2



--------------------------------------------------------------------------------

Upon execution of this Lease, Tenant shall pay to Landlord the Prepaid Base Rent
and first monthly installment of estimated Additional Rent (as hereinafter
defined) specified in the Basic Lease Information to be applied toward Base Rent
and Additional Rent for the month of the Term specified in the Basic Lease
Information.

 

(b) Additional Rent. This Lease is intended to be a triple-net Lease with
respect to Landlord; and subject to Paragraph 14(b) below, the Base Rent owing
hereunder is (i) to be paid by Tenant absolutely net of all costs and expenses
relating to Landlord’s ownership and operation of the Project and the Building,
and (ii) not to be reduced, offset or diminished, directly or indirectly, by any
cost, charge or expense payable hereunder by Tenant or by others in connection
with the Premises, the Building and/or the Project or any part thereof. The
provisions of this Paragraph 4(b) for the payment of Tenant’s Proportionate
Share(s) of Expenses (as hereinafter defined) are intended to pass on to Tenant
its share of all such costs and expenses. In addition to the Base Rent, Tenant
shall pay to Landlord, in accordance with this Paragraph 4, Tenant’s
Proportionate Share(s) of all costs and expenses paid or incurred by Landlord in
connection with the ownership, operation, maintenance, management and repair of
the Premises, the Building and/or the Project or any part thereof (collectively,
the “Expenses”), including, without limitation, all the following items (the
“Additional Rent”):

 

(i) Taxes and Assessments. All real estate taxes and assessments, which shall
include any form of tax, assessment, fee, license fee, business license fee,
levy, penalty (if a result of Tenant’s delinquency), or tax (other than net
income, estate, succession, inheritance, transfer or franchise taxes), imposed
by any authority having the direct or indirect power to tax, or by any city,
county, state or federal government or any improvement or other district or
division thereof, whether such tax is: (A) determined by the area of the
Premises, the Building and/or the Project or any part thereof, or the Rent and
other sums payable hereunder by Tenant or by other tenants, including, but not
limited to, any gross income or excise tax levied by any of the foregoing
authorities with respect to receipt of Rent and/or other sums due under this
Lease; (B) upon any legal or equitable interest of Landlord in the Premises, the
Building and/or the Project or any part thereof; (C) upon this transaction or
any document to which Tenant is a party creating or transferring any interest in
the Premises, the Building and/or the Project; (D) levied or assessed in lieu
of, in substitution for, or in addition to, existing or additional taxes against
the Premises, the Building and/or the Project, whether or not now customary or
within the contemplation of the parties; or (E) surcharged against the parking
area. Tenant and Landlord acknowledge that Proposition 13 was adopted by the
voters of the State of California in the June, 1978 election and that
assessments, taxes, fees, levies and charges may be imposed by governmental
agencies for such purposes as fire protection, street, sidewalk, road, utility
construction and maintenance, refuse removal and for other governmental services
which may formerly have been provided without charge to property owners or
occupants. It is the intention of the parties that all new and increased
assessments, taxes, fees, levies and charges due to any cause whatsoever are to
be included within the definition of real property taxes for purposes of this
Lease. “Taxes and assessments” shall also include legal and consultants’ fees,
costs and disbursements incurred in connection with proceedings to contest,
determine or reduce taxes, Landlord specifically reserving the right, but not
the obligation, to contest by appropriate legal proceedings the amount or
validity of any taxes. Notwithstanding anything to the contrary contained in
this Lease, Tenant shall not be required to pay any portion of any real estate
taxes or assessments in excess of the amount which would be payable if the taxes
or assessments were paid in semi-annual installments in accordance with
applicable Laws (as hereinafter defined).

 

3



--------------------------------------------------------------------------------

(ii) Insurance. All insurance premiums for the Building and/or the Project or
any part thereof, including premiums for “all risk” fire and extended coverage
insurance, commercial general liability insurance, rent loss or abatement
insurance, earthquake insurance, flood or surface water coverage, and other
insurance as Landlord deems necessary in its sole discretion, and any
deductibles paid under policies of any such insurance.

 

(iii) Utilities. The cost of all Utilities (as hereinafter defined) serving the
Premises, the Building and the Project that are not separately metered to
Tenant, any assessments or charges for Utilities or similar purposes included
within any tax bill for the Building or the Project, including, without
limitation, entitlement fees, allocation unit fees, and/or any similar fees or
charges and any penalties (if a result of Tenant’s delinquency) related thereto,
and any amounts, taxes, charges, surcharges, assessments or impositions levied,
assessed or imposed upon the Premises, the Building or the Project or any part
thereof, or upon Tenant’s use and occupancy thereof, as a result of any
rationing of Utility services or restriction on Utility use affecting the
Premises, the Building and/or the Project, as contemplated in Paragraph 5 below
(collectively, “Utility Expenses”).

 

(iv) Common Area Expenses. All costs to operate, maintain, repair, replace,
supervise, insure and administer the Common Areas, including supplies,
materials, labor and equipment used in or related to the operation and
maintenance of the Common Areas, including parking areas (including, without
limitation, all costs of resurfacing and restriping parking areas), signs and
directories on the Building and/or the Project, landscaping (including
maintenance contracts and fees payable to landscaping consultants), amenities,
sprinkler systems, sidewalks, walkways, driveways, curbs, lighting systems and
security services, if any, provided by Landlord for the Common Areas.

 

(v) Parking Charges. Any parking charges or other costs levied, assessed or
imposed by, or at the direction of, or resulting from statutes or regulations,
or interpretations thereof, promulgated by any governmental authority or insurer
in connection with the use or occupancy of the Building or the Project.

 

(vi) Maintenance and Repair Costs. Except for costs which are the responsibility
of Landlord pursuant to Paragraph 14(b) below, all costs to maintain, repair,
and replace the Premises, the Building and/or the Project or any part thereof,
including, without limitation, (A) all costs paid under maintenance, management
and service agreements such as contracts for janitorial, security and refuse
removal, (B) all costs to maintain, repair and replace the roof membrane and
coverings of the Building or the Project or any part thereof, (C) all costs to
maintain, repair and replace the heating, ventilating, air conditioning,
plumbing, sewer, drainage, electrical, fire protection, life safety and security
systems and other mechanical and electrical systems and equipment serving the
Premises, the Building and/or the Project or any part thereof (collectively, the
“Systems”), and (D) all costs and expenses incurred in causing the Project to be
Year 2000 Compliant (as defined below). “Year 2000 Compliant” shall mean that
all Systems containing or using computers or other information technology will
function without material error or interruption resulting from the date change
from year 1999 to year 2000, to the extent that information technology of third
parties properly communicates date/time data with the Systems.

 

4



--------------------------------------------------------------------------------

(vii) Life Safety Costs. All costs to install, maintain, repair and replace all
life safety systems, including, without limitation, all fire alarm systems,
serving the Premises, the Building and/or the Project or any part thereof
(including all maintenance contracts and fees payable to life safety
consultants) whether such systems are or shall be required by Landlord’s
insurance carriers, Laws (as hereinafter defined) or otherwise.

 

(viii) Management and Administration. All costs for management and
administration of the Premises, the Building and/or the Project or any part
thereof, including, without limitation, a property management fee, accounting,
auditing, billing, postage, salaries and benefits for clerical and supervisory
employees, whether located on the Project or off-site, payroll taxes and legal
and accounting costs and fees for licenses and permits related to the ownership
and operation of the Project.

 

Notwithstanding anything in this Paragraph 4(b) to the contrary, with respect to
all sums payable by Tenant as Additional Rent under this Paragraph 4(b) for the
replacement of any item or the construction of any new item in connection with
the physical operation of the Premises, the Building or the Project (e.g., HVAC,
roof membrane or coverings and parking area) which is a capital item the
replacement of which would be capitalized under generally accepted accounting
principles consistently applied (“GAAP”), Tenant shall be required to pay only
the prorata share of the cost of the item falling due within the Term (including
any Renewal Term) based upon the amortization of the same over the useful life
of such item, as reasonably determined in accordance with GAAP. Without limiting
the foregoing, the costs of Landlord’s Work (as defined in Exhibit B hereto)
shall be amortized over a useful life of fifteen (15) years and charged to
Tenant as Additional Rent under this Paragraph 4(b).

 

(c) Exclusions from Additional Rent. Notwithstanding anything to the contrary
contained in Paragraph 4(b) above, the following items shall be specifically
excluded from the definition of “Expenses”:

 

(i) Leasing commissions, attorneys’ fees, costs, disbursements, and other
expenses incurred in connection with negotiations or disputes with tenants, or
in connection with leasing, renovating, or improving space for tenants or other
occupants or prospective tenants or other occupants of the Building or Project.

 

(ii) The cost of any service sold to any tenant (including Tenant) or other
occupant for which Landlord is actually reimbursed as an additional charge or
rental over and above the basic rent and escalations payable under the lease
with that tenant.

 

(iii) Any depreciation on the Building or Project.

 

(iv) Expenses in connection with services or other benefits of a type that are
not provided to Tenant but which are provided to and actually paid for by
another tenant or occupant of the Building or Project.

 

5



--------------------------------------------------------------------------------

(v) Costs incurred due to Landlord’s intentional violation of any terms or
conditions of this Lease or any other lease relating to the Building or Project.

 

(vi) All interest, loan fees, and other carrying costs related to any mortgage
or deed of trust encumbering the Project, and all rental and other amounts
payable due under any ground affecting the Project.

 

(vii) Any compensation paid to clerks, attendants, or other persons in
commercial concessions operated by Landlord.

 

(viii) Costs of repairs and other work occasioned by fire, windstorm, or other
casualty of an insurable nature.

 

(ix) Costs for sculpture, paintings, or other objects of art (nor insurance
thereon or extraordinary security in connection therewith).

 

(x) Wages, salaries, or other compensation paid to any executive employees above
the grade of senior property manager.

 

(xi) The cost of containing, removing, or otherwise remediating any
contamination of the Property (including the underlying land and ground water)
by any toxic or hazardous materials (including, without limitation, asbestos and
“PCBs”); provided, however, that nothing contained herein shall limit or affect
Tenant’s obligations under Paragraph 33 below.

 

(d) Payment of Additional Rent.

 

(i) Upon commencement of this Lease, Landlord shall submit to Tenant an estimate
of monthly Additional Rent for the period between the Commencement Date and the
following December 31 and Tenant shall pay such estimated Additional Rent on a
monthly basis, in advance, on the first day of each month. Tenant shall continue
to make said monthly payments until notified by Landlord of a change therein. If
at any time or times Landlord reasonably determines that the amounts payable
under Paragraph 4(b) for the current year will vary from Landlord’s estimate
given to Tenant, Landlord, by notice to Tenant, may revise the estimate for such
year, and subsequent payments by Tenant for such year shall be based upon such
revised estimate. By April 1 of each calendar year, Landlord shall endeavor to
provide to Tenant a statement (“Expense Statement”) showing the actual
Additional Rent due to Landlord for the prior calendar year, to be prorated
during the first year from the Commencement Date. If the total of the monthly
payments of Additional Rent that Tenant has made for the prior calendar year is
less than the actual Additional Rent chargeable to Tenant for such prior
calendar year, then Tenant shall pay the difference in a lump sum within ten
(10) days after receipt of such Expense Statement from Landlord. Any overpayment
by Tenant of Additional Rent for the prior calendar year shall be credited
towards the Additional Rent next due.

 

(ii) Landlord’s then-current annual operating and capital budgets for the
Building and the Project or the pertinent part thereof shall be used for
purposes of calculating Tenant’s monthly payment of estimated Additional Rent
for the current year, subject to adjustment as provided above. Landlord shall
make the final determination of Additional Rent for the year in which this Lease
terminates as soon as possible after termination of such year. Even though the

 

6



--------------------------------------------------------------------------------

Term has expired and Tenant has vacated the Premises, Tenant shall remain liable
for payment of any amount due to Landlord in excess of the estimated Additional
Rent previously paid by Tenant, and, conversely, Landlord shall promptly return
to Tenant any overpayment. Failure of Landlord to submit Expense Statements as
called for herein shall not be deemed a waiver of Tenant’s obligation to pay
Additional Rent as herein provided.

 

(iii) With respect to Expenses which Landlord allocates to the Building,
Tenant’s “Proportionate Share” shall be the percentage set forth in the Basic
Lease Information as Tenant’s Proportionate Share of the Building, as adjusted
by Landlord from time to time for a remeasurement of or changes in the physical
size of the Premises or the Building, whether such changes in size are due to an
addition to or a sale or conveyance of a portion of the Building or otherwise.
With respect to Expenses which Landlord allocates to the Project as a whole or
to only a portion of the Project, Tenant’s “Proportionate Share” shall be, with
respect to Expenses which Landlord allocates to the Project as a whole, the
percentage set forth in the Basic Lease Information as Tenant’s Proportionate
Share of the Project and, with respect to Expenses which Landlord allocates to
only a portion of the Project, a percentage calculated by Landlord from time to
time in its reasonable discretion and furnished to Tenant in writing, in either
case as adjusted by Landlord from time to time for a remeasurement of or changes
in the physical size of the Premises or the Project, whether such changes in
size are due to an addition to or a sale or conveyance of a portion of the
Project or otherwise. Notwithstanding the foregoing, Landlord may equitably
adjust Tenant’s Proportionate Share(s) for all or part of any item of expense or
cost reimbursable by Tenant that relates to a repair, replacement, or service
that benefits only the Premises or only a portion of the Building and/or the
Project or that varies with the occupancy of the Building and/or the Project.
Without limiting the generality of the foregoing, Tenant understands and agrees
that Landlord shall have the right to adjust Tenant’s Proportionate Share(s) of
any Utility Expenses based upon Tenant’s use of the Utilities or similar
services as reasonably estimated and determined by Landlord based upon factors
such as size of the Premises and intensity of use of such Utilities by Tenant
such that Tenant shall pay the portion of such charges reasonably consistent
with Tenant’s use of such Utilities and similar services. If Tenant disputes any
such estimate or determination of Utility Expenses, then Tenant shall either pay
the estimated amount or cause the Premises to be separately metered at Tenant’s
sole expense.

 

(e) Audit Rights. Provided that Tenant is not in Default under the terms of this
Lease (nor is any event then occurring and continuing which with the giving of
notice or the passage of time, or both, would constitute a Default hereunder),
Tenant shall have the right at its sole expense within thirty (30) days after
the delivery of the applicable Expense Statement to review and audit Landlord’s
books and records regarding such Expense Statement for the sole purpose of
determining the accuracy of such Expense Statement. Such review or audit shall
be performed by a nationally recognized accounting firm that calculates its fees
with respect to hours actually worked and that does not discount its time or
rate (as opposed to a calculation based upon percentage of recoveries or other
incentive arrangement), shall take place during normal business hours in the
office of Landlord or Landlord’s property manager and shall be completed within
three (3) business days after the commencement thereof. If Tenant does not so
review or audit Landlord’s books and records, Landlord’s Expense Statement shall
be final and binding upon Tenant. In the event that Tenant determines on the
basis of its review of Landlord’s books and records that the amount of Expenses
paid by Tenant pursuant to this

 

7



--------------------------------------------------------------------------------

Paragraph 4 for the period covered by such Expense Statement is less than or
greater than the actual amount properly payable by Tenant under the terms of
this Lease, Tenant shall promptly pay any deficiency to Landlord or, if Landlord
concurs with the results of such audit, Landlord shall promptly refund any
excess payment to Tenant, as the case may be.

 

(f) General Payment Terms. The Base Rent, Additional Rent and all other sums
payable by Tenant to Landlord hereunder, including, without limitation, any late
charges assessed pursuant to Paragraph 6 below and any interest assessed
pursuant to Paragraph 45 below, are referred to as the “Rent”. All Rent shall be
paid without deduction, offset or abatement in lawful money of the United States
of America. Checks are to be made payable to Harbor Investment Partners and
shall be mailed to: Dept. No. 66218, El Monte, California 91735-6128 or to such
other person or place as Landlord may, from time to time, designate to Tenant in
writing. The Rent for any fractional part of a calendar month at the
commencement or termination of the Lease term shall be a prorated amount of the
Rent for a full calendar month based upon a thirty (30) day month.

 

5. UTILITY EXPENSES

 

(a) Tenant shall pay the cost of all water, sewer use, sewer discharge fees and
permit costs and sewer connection fees, gas, heat, electricity, refuse pick-up,
janitorial service, telephone and all materials and services or other utilities
(collectively, “Utilities”) billed or metered separately to the Premises and/or
Tenant, together with all taxes, assessments, charges and penalties added to or
included within such cost. Tenant acknowledges that the Premises, the Building
and/or the Project may become subject to the rationing of Utility services or
restrictions on Utility use as required by a public utility company,
governmental agency or other similar entity having jurisdiction thereof. Tenant
acknowledges and agrees that its tenancy and occupancy hereunder shall be
subject to such rationing or restrictions as may be imposed upon Landlord,
Tenant, the Premises, the Building and/or the Project, and Tenant shall in no
event be excused or relieved from any covenant or obligation to be kept or
performed by Tenant by reason of any such rationing or restrictions. Tenant
agrees to comply with energy conservation programs implemented by Landlord
consistent with such imposed rationing, restrictions or Laws.

 

(b) Landlord shall not be liable for any loss, injury or damage to property
caused by or resulting from any variation, interruption, or failure of Utilities
due to any cause whatsoever, or from failure to make any repairs or perform any
maintenance. No temporary interruption or failure of such services incident to
the making of repairs, alterations, improvements, or due to accident, strike, or
conditions or other events shall be deemed an eviction of Tenant or relieve
Tenant from any of its obligations hereunder. In no event shall Landlord be
liable to Tenant for any damage to the Premises or for any loss, damage or
injury to any property therein or thereon occasioned by bursting, rupture,
leakage or overflow of any plumbing or other pipes (including, without
limitation, water, steam, and/or refrigerant lines), sprinklers, tanks, drains,
drinking fountains or washstands, or other similar cause in, above, upon or
about the Premises, the Building, or the Project.

 

8



--------------------------------------------------------------------------------

6. LATE CHARGE

 

Notwithstanding any other provision of this Lease, Tenant hereby acknowledges
that late payment to Landlord of Rent, or other amounts due hereunder will cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which will be extremely difficult to ascertain. If any Rent or other sums due
from Tenant are not received by Landlord or by Landlord’s designated agent
within five (5) days after their due date, then Tenant shall pay to Landlord a
late charge equal to five percent (5%) of such overdue amount, plus any costs
and attorneys’ fees incurred by Landlord by reason of Tenant’s failure to pay
Rent and/or other charges when due hereunder. Landlord and Tenant hereby agree
that such late charges represent a fair and reasonable estimate of the cost that
Landlord will incur by reason of Tenant’s late payment and shall not be
construed as a penalty. Landlord’s acceptance of such late charges shall not
constitute a waiver of Tenant’s default with respect to such overdue amount or
estop Landlord from exercising any of the other rights and remedies granted
under this Lease.

 

Initials:            CDS           

        JAC.        

               Landlord   

      Tenant

 

7. SECURITY DEPOSIT

 

Concurrently with Tenant’s execution of the Lease, Tenant shall deposit with
Landlord the Security Deposit specified in the Basic Lease Information as
security for the full and faithful performance of each and every term, covenant
and condition of this Lease. Landlord may use or apply the whole or any part of
the Security Deposit as may be reasonably necessary (a) to remedy Tenant’s
default in the payment of any Rent, (b) to repair damage to the Premises caused
by Tenant, (c) to clean the Premises upon termination of this Lease if Tenant
fails to surrender the Premises to Landlord in the condition required by this
Lease, (d) to reimburse Landlord for the payment of any amount which Landlord
may reasonably spend or be required to spend by reason of Tenant’s default, or
(e) to compensate Landlord for any other loss or damage which Landlord may
suffer by reason of Tenant’s default. Should Tenant faithfully and fully comply
with all of the terms, covenants and conditions of this Lease, within thirty
(30) days following the expiration of the Term, the Security Deposit or any
balance thereof shall be returned to Tenant or, at the option of Landlord, to
the last assignee of Tenant’s interest in this Lease. Landlord shall not be
required to keep the Security Deposit separate from its general funds and Tenant
shall not be entitled to any interest on such deposit. If Landlord so uses or
applies all or any portion of said deposit, within five (5) days after written
demand therefor Tenant shall deposit cash with Landlord in an amount sufficient
to restore the Security Deposit to the full extent of the above amount, and
Tenant’s failure to do so shall be a default under this Lease. In the event
Landlord transfers its interest in this Lease, Landlord shall transfer the then
remaining amount of the Security Deposit to Landlord’s successor in interest,
and thereafter Landlord shall have no further liability to Tenant with respect
to such Security Deposit.

 

8. LETTER OF CREDIT

 

(a) Upon execution of this Lease, Tenant shall deliver to Landlord, at Tenant’s
sole cost and expense, the Letter of Credit described below in the amount of Two
Hundred Thousand Dollars ($200,000.00) (the “LC Face Amount”) as security for
Tenant’s performance of all of Tenant’s

 

9



--------------------------------------------------------------------------------

covenants and obligations under this Lease; provided, however, that neither the
Letter of Credit nor any Letter of Credit Proceeds (as defined below) shall be
deemed an advance rent deposit or an advance payment of any other kind, or a
measure of Landlord’s damages upon Tenant’s Default. The Letter of Credit shall
be maintained in effect from the date hereof through the date that is sixty (60)
days after the Expiration Date (the “LC Termination Date”). On the LC
Termination Date, Landlord shall return to Tenant the Letter of Credit and any
Letter of Credit Proceeds then held by Landlord (other than those Letter of
Credit Proceeds Landlord is entitled to retain under the terms of this Paragraph
8(a); provided, however, that in no event shall any such return be construed as
an admission by Landlord that Tenant has performed all of its obligations
hereunder. Landlord shall not be required to segregate the Letter of Credit
Proceeds from its other funds and no interest shall accrue or be payable to
Tenant with respect thereto. Landlord may (but shall not be required to) draw
upon the Letter of Credit in such amount as may be reasonably necessary (i) to
cure any Default under this Lease and to compensate Landlord for any loss or
damage Landlord incurs as a result of such Default, (ii) to repair damage to the
Premises caused by Tenant and not repaired by Tenant in accordance with this
Lease, (iii) to clean the Premises upon termination of this Lease if Tenant
fails to surrender the Premises to Landlord in the condition required by this
Lease, (iv) to reimburse Landlord for the payment of any amount which Landlord
may for any other purpose spend or be required to spend by reason of Tenant’s
Default, and (v) for any other purpose for which Landlord is entitled to use the
Security Deposit, it being understood that any use of the proceeds of such
Letter of Credit (the “Letter of Credit Proceeds”) shall not constitute a bar or
defense to any of Landlord’s remedies set forth in Paragraph 26. In such event
and upon written notice from Landlord to Tenant specifying the amount of the
Letter of Credit Proceeds so utilized by Landlord and the particular purpose for
which such amount was applied, Tenant shall immediately deliver to Landlord an
amendment to the Letter of Credit or a replacement Letter of Credit in an amount
equal to the full LC Face Amount. Tenant’s failure to deliver such replacement
Letter of Credit to Landlord within ten (10) days of Landlord’s notice shall
constitute a Default hereunder. In the event Landlord transfers its interest in
this Lease, Landlord shall transfer the Letter of Credit and any Letter of
Credit Proceeds then held by Landlord to Landlord’s successor in interest, and
thereafter Landlord shall have no further liability to Tenant with respect to
such Letter of Credit or Letter of Credit Proceeds.

 

(b) As used herein, Letter of Credit shall mean an unconditional, stand-by
irrevocable letter of credit (herein referred to as the “Letter of Credit”)
issued by the San Francisco office of a major national bank insured by the
Federal Deposit Insurance Corporation and otherwise satisfactory to Landlord
(the “Bank”), naming Landlord as beneficiary, in the amount of the LC Face
Amount, and otherwise in form and substance satisfactory to Landlord. The Letter
of Credit shall be for a one-year term and shall provide: (i) that Landlord may
make partial and multiple draws thereunder, up to the face amount thereof; (ii)
that Landlord may draw upon the Letter of Credit up to the full amount thereof
and the Bank will pay to Landlord the amount of such draw upon receipt by the
Bank of a sight draft signed by Landlord and accompanied by a written
certification from Landlord to the Bank stating either that: (A) a Default has
occurred and is continuing under this Lease and any applicable grace period has
expired, or (B) Landlord has not received notice from the Bank at least thirty
(30) days prior to the then current expiry date of the Letter of Credit that the
Letter of Credit will be renewed by the Bank for at least one (1) year beyond
the relevant annual expiration date or, in the case of the last year of the
Term, sixty (60) days after the Expiration Date, together with a replacement
Letter of Credit or a

 

10



--------------------------------------------------------------------------------

modification to the existing Letter of Credit effectuating such renewal, and
Tenant has not otherwise furnished Landlord with a replacement Letter of Credit
as hereinafter provided; and (iii) that, in the event of Landlord’s assignment
or other transfer of its interest in this Lease, the Letter of Credit shall be
freely transferable by Landlord, without recourse and without the payment of any
fee or consideration, to the assignee or transferee of such interest and the
Bank shall confirm the same to Landlord and such assignee or transferee. In the
event that the Bank shall fail to (y) notify Landlord that the Letter of Credit
will be renewed for at least one (1) year beyond the then applicable expiration
date, and (z) deliver to Landlord a replacement Letter of Credit or a
modification to the existing Letter of Credit effectuating such renewal, and
Tenant shall not have otherwise delivered to Landlord, at least thirty (30) days
prior to the relevant annual expiration date, a replacement Letter of Credit in
the amount required hereunder and otherwise meeting the requirements set forth
above, then Landlord shall be entitled to draw on the Letter of Credit as
provided above, and shall hold the proceeds of such draw as Letter of Credit
Proceeds pursuant to Paragraph 8(a) above until a replacement Letter of Credit
satisfying the requirements of this Paragraph 8 is delivered to Landlord.

 

9. POSSESSION

 

(a) Tenant’s Right of Possession. Subject to Paragraph 9(b), Tenant shall be
entitled to possession of the Premises upon commencement of the Term.

 

(b) Delay in Delivering Possession. If for any reason whatsoever, Landlord
cannot deliver possession of the Premises to Tenant on or before the Estimated
Commencement Date, this Lease shall not be void or voidable, nor shall Landlord,
or Landlord’s agents, advisors, employees, partners, shareholders, directors,
invitees or independent contractors (collectively, “Landlord’s Agents”), be
liable to Tenant for any loss or damage resulting therefrom. Tenant shall not be
liable for Rent until Landlord delivers possession of the Premises to Tenant.
The Expiration Date shall be extended by the same number of days that Tenant’s
possession of the Premises was delayed beyond the Estimated Commencement Date.

 

(c) Tenant’s Right to Terminate Lease. Notwithstanding anything to the contrary
contained in Paragraph 9(b) above, if Landlord fails to deliver possession of
the Premises to Tenant on or before October 2, 2000 for reasons other than Force
Majeure Events and Tenant Delays (as such terms are hereinafter defined), then
Tenant shall have the right, as its sole and absolute remedy for such failure,
to terminate this Lease by written notice to Landlord given not later than
October 6, 2000. If Tenant fails to deliver such notices to Landlord on or
before the aforesaid date, then this Lease shall remain in full force and effect
and Tenant’s rights under this Paragraph 9(c) shall terminate. As used herein,
“Force Majeure Events” means strikes, embargoes, governmental regulations, acts
of God, war, civil commotion or other strife, and other events beyond the
reasonable control of Landlord; and “Tenant Delays” means any delays caused by
Tenant or Tenant’s Agents (as hereinafter defined).

 

10. USE OF PREMISES

 

(a) Permitted Use. The use of the Premises by Tenant and Tenant’s agents,
advisors, employees, partners, shareholders, directors, invitees and independent
contractors (collectively, “Tenant’s Agents”) shall be solely for the Permitted
Use specified in the Basic Lease Information

 

11



--------------------------------------------------------------------------------

and for no other use. Tenant shall not permit any objectionable or unpleasant
odor, smoke, dust, gas, noise or vibration to emanate from or near the Premises.
The Premises shall not be used to create any nuisance or trespass, for any
illegal purpose, for any purpose not permitted by Laws, for any purpose that
would invalidate the insurance or increase the premiums for insurance on the
Premises, the Building or the Project or for any purpose or in any manner that
would interfere with other tenants’ use or occupancy of the Project. If any of
Tenant’s office machines or equipment disturb any other tenant in the Building,
then Tenant shall provide adequate insulation or take such other action as may
be necessary to eliminate the noise or disturbance. Tenant agrees to pay to
Landlord, as Additional Rent, any increases in premiums on policies resulting
from Tenant’s Permitted Use or any other use or action by Tenant or Tenant’s
Agents which increases Landlord’s premiums or requires additional coverage by
Landlord to insure the Premises. Tenant agrees not to overload the floor(s) of
the Building.

 

(b) Compliance with Governmental Regulations and Private Restrictions. Tenant
and Tenant’s Agents shall, at Tenant’s expense, faithfully observe and comply
with (i) all municipal, state and federal laws, statutes, codes, rules,
regulations, ordinances, requirements, and orders (collectively, “Laws”), now in
force or which may hereafter be in force pertaining to the Premises or Tenant’s
use of the Premises, the Building or the Project, including, without limitation,
any Laws requiring installation of fire sprinkler systems, seismic reinforcement
and related alterations, and removal of asbestos, whether substantial in cost or
otherwise; (ii) all recorded covenants, conditions and restrictions affecting
the Project (“Private Restrictions”) now in force or which may hereafter be in
force; and (iii) any and all rules and regulations set forth in Exhibit D and
any other rules and regulations now or hereafter promulgated by Landlord related
to parking or the operation of the Premises, the Building and/or the Project
(collectively, the “Rules and Regulations”), provided that Landlord enforces
such Rules and Regulations in a nondiscriminatory fashion. The judgment of any
court of competent jurisdiction, or the admission of Tenant in any action or
proceeding against Tenant, whether Landlord be a party thereto or not, that
Tenant has violated any such Laws or Private Restrictions, shall be conclusive
of that fact as between Landlord and Tenant. Notwithstanding anything in this
Paragraph 10(b) to the contrary, except as provided in Paragraph 10(c) below,
Tenant shall not be required to make or, except as provided in Paragraph 4
above, pay for, capital improvements to the Premises or the Building not related
to Tenant’s specific use of the Premises unless the requirement for such changes
is imposed as a result of any improvements or additions made at Tenant’s request

 

(c) Compliance with Americans with Disabilities Act. Landlord and Tenant hereby
agree and acknowledge that the Premises, the Building and/or the Project may be
subject to, among other Laws, the requirements of the Americans with
Disabilities Act, a federal law codified at 42 U.S.C. 12101 et seq., including,
but not limited to, Title III thereof, and all regulations and guidelines
related thereto, together with any and all laws, rules, regulations, ordinances,
codes and statutes now or hereafter enacted by local or state agencies having
jurisdiction thereof, including all requirements of Title 24 of the State of
California, as the same may be in effect on the date of this Lease and may be
hereafter modified, amended or supplemented (collectively, the “ADA”). Any
Alterations to be constructed hereunder shall be in compliance with the
requirements of the ADA. Tenant shall be solely responsible for conducting its
own independent investigation of this matter and for ensuring that the design of
all Alterations strictly complies with all requirements of the ADA. Subject to
reimbursement pursuant to Paragraph 4 above, if any barrier removal work or
other work is required to the Building, the Common Areas or the

 

12



--------------------------------------------------------------------------------

Project under the ADA, then such work shall be the responsibility of Landlord;
provided, however, that if such work is required under the ADA as a result of
Tenant’s specific use of the Premises or any work or Alteration (as hereinafter
defined) made to the Premises by or at the request of Tenant, then such work
shall be performed by Landlord at the sole cost and expense of Tenant. Except as
otherwise expressly provided in this provision, Tenant shall be responsible at
its sole cost and expense for fully and faithfully complying with all applicable
requirements of the ADA, including, without limitation, not discriminating
against any disabled persons in the operation of Tenant’s business in or about
the Premises, and offering or otherwise providing auxiliary aids and services
as, and when, required by the ADA. Within ten (10) days after receipt, Tenant
shall advise Landlord in writing, and provide Landlord with copies of (as
applicable), any notices alleging violation of the ADA relating to any portion
of the Premises, the Building or the Project; any claims made or threatened
orally or in writing regarding noncompliance with the ADA and relating to any
portion of the Premises, the Building, or the Project; or any governmental or
regulatory actions or investigations instituted or threatened regarding
noncompliance with the ADA and relating to any portion of the Premises, the
Building or the Project. Tenant shall and hereby agrees to protect, defend (with
counsel acceptable to Landlord) and hold Landlord and Landlord’s Agents harmless
and indemnify Landlord and Landlord’s Agents from and against all liabilities,
damages, claims, losses, penalties, judgments, charges and expenses (including
attorneys’ fees, costs of court and expenses necessary in the prosecution or
defense of any litigation including the enforcement of this provision) arising
from or in any way related to, directly or indirectly, Tenant’s or Tenant’s
Agents’ violation or alleged violation of the ADA. Tenant agrees that the
obligations of Tenant herein shall survive the expiration or earlier termination
of this Lease

 

11. ACCEPTANCE OF PREMISES

 

(a) Subject to the completion of the items set forth on the Punch List (as
defined in Exhibit B hereto), by entry hereunder, Tenant accepts the Premises as
suitable for Tenant’s intended use and as being in good and sanitary operating
order, condition and repair, AS IS, and without representation or warranty by
Landlord as to the condition, use or occupancy which may be made thereof. Any
exceptions to the foregoing must be by written agreement executed by Landlord
and Tenant.

 

(b) Notwithstanding the terms of Paragraph 1 l(a), Landlord shall cause the
mechanical, electrical, lighting, HVAC and plumbing systems serving the Premises
to be in good working order and the roof on the Building to be in good condition
on the Commencement Date. Any claims by Tenant under the preceding sentence
shall be made in writing not later than the tenth (10th) day after the
Commencement Date. In the event Tenant fails to deliver a written claim to
Landlord on or before such tenth (10th) day, then Landlord shall be conclusively
deemed to have satisfied its obligations under this Paragraph 1l(b).

 

12. SURRENDER

 

Tenant agrees that on the last day of the Term, or on the sooner termination of
this Lease, Tenant shall surrender the Premises to Landlord (a) in good
condition and repair (damage by acts of God, fire, and normal wear and tear
excepted), but with all interior walls cleaned so they appear painted, any
carpets cleaned, all floors cleaned and waxed, all non-working light bulbs

 

13



--------------------------------------------------------------------------------

and ballasts replaced and all roll-up doors and plumbing fixtures in good
condition and working order, and (b) otherwise in accordance with Paragraph
33(h). Normal wear and tear shall not include any damage or deterioration to the
floors of the Premises arising from the use of forklifts in, on or about the
Premises (including, without limitation, any marks or stains on any portion of
the floors), and any damage or deterioration that would have been prevented by
proper maintenance by Tenant, or Tenant otherwise performing all of its
obligations under this Lease. On or before the expiration or sooner termination
of this Lease, (i) Tenant shall remove all of Tenant’s Property (as hereinafter
defined) and Tenant’s signage from the Premises, the Building and the Project
and repair any damage caused by such removal, and (ii) Landlord may, by notice
to Tenant given not later than the Expiration Date, require Tenant at Tenant’s
expense to remove any or all Alterations (but not the initial Tenant
Improvements constructed and installed pursuant to Exhibit B hereto), and to
repair any damage caused by such removal. Any of Tenant’s Property not so
removed by Tenant as required herein shall be deemed abandoned and may be
stored, removed, and disposed of by Landlord at Tenant’s expense, and Tenant
waives all claims against Landlord for any damages resulting from Landlord’s
retention and disposition of such property; provided, however, that Tenant shall
remain liable to Landlord for all costs incurred in storing and disposing of
such abandoned property of Tenant. All Tenant Improvements and Alterations
except those which Landlord requires Tenant to remove shall remain in the
Premises as the property of Landlord. If the Premises are not surrendered at the
end of the Term or sooner termination of this Lease, and in accordance with the
provisions of this Paragraph 12 and Paragraph 33(h) below, Tenant shall continue
to be responsible for the payment of Rent (as the same may be increased pursuant
to Paragraph 36 below) until the Premises are so surrendered in accordance with
said Paragraphs, and Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all loss or liability resulting from delay by Tenant in
so surrendering the Premises including, without limitation, any loss or
liability resulting from any claim against Landlord made by any succeeding
tenant or prospective tenant founded on or resulting from such delay and losses
to Landlord due to lost opportunities to lease any portion of the Premises to
any such succeeding tenant or prospective tenant, together with, in each case,
actual attorneys’ fees and costs.

 

13. ALTERATIONS AND ADDITIONS

 

(a) Tenant shall not make, or permit to be made, any alteration, addition or
improvement (hereinafter referred to individually as an “Alteration” and
collectively as the “Alterations”) to the Premises or any part thereof without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, that Landlord shall have the right in its sole and
absolute discretion to consent or to withhold its consent to any Alteration
which affects the structural portions of the Premises, the Building or the
Project or the Systems serving the Premises, the Building and/or the Project or
any portion thereof.

 

(b) Any Alteration to the Premises shall be at Tenant’s sole cost and expense,
in compliance with all applicable Laws and all requirements requested by
Landlord, including, without limitation, the requirements of any insurer
providing coverage for the Premises or the Project or any part thereof, and in
accordance with plans and specifications approved in writing by Landlord, and
shall be constructed and installed by a contractor approved in writing by
Landlord. As a further condition to giving consent, Landlord may require Tenant
to provide Landlord, at Tenant’s sole cost and expense, a payment and
performance bond in form acceptable to

 

14



--------------------------------------------------------------------------------

Landlord, in a principal amount not less than one and one-half times the
estimated costs of such Alterations, to ensure Landlord against any liability
for mechanic’s and materialmen’s liens and to ensure completion of work. Before
Alterations may begin, valid building permits or other permits or licenses
required must be furnished to Landlord, and, once the Alterations begin, Tenant
will diligently and continuously pursue their completion. Landlord may monitor
construction of the Alterations and Tenant shall reimburse Landlord for its
costs (including, without limitation, the costs of any construction manager
retained by Landlord) in reviewing plans and documents and in monitoring
construction. Tenant shall maintain during the course of construction, at its
sole cost and expense, builders’ risk insurance for the amount of the completed
value of the Alterations on an all-risk non-reporting form covering all
improvements under construction, including building materials, and other
insurance in amounts and against such risks as Landlord shall reasonably require
in connection with the Alterations. In addition to and without limitation on the
generality of the foregoing, Tenant shall ensure that its contractor(s) procure
and maintain in full force and effect during the course of construction a “broad
form” commercial general liability and property damage policy of insurance
naming Landlord, Landlord’s investment advisor and agent, UBS Brinson Realty
Investors LLC, Tenant and Landlord’s lenders as additional insureds. The minimum
limit of coverage of the aforesaid policy shall be in the amount of not less
than Three Million Dollars ($3,000,000.00) for injury or death of one person in
any one accident or occurrence and in the amount of not less than Three Million
Dollars ($3,000,000.00) for injury or death of more than one person in any one
accident or occurrence, and shall contain a severability of interest clause or a
cross liability endorsement. Such insurance shall further insure Landlord and
Tenant against liability for property damage of at least One Million Dollars
($1,000,000.00).

 

(c) All Alterations, including, but not limited to, heating, lighting,
electrical, air conditioning, fixed partitioning, drapery, wall covering and
paneling, built-in cabinet work and carpeting installations made by Tenant,
together with all property that has become an integral part of the Premises or
the Building, shall at once be and become the property of Landlord, and shall
not be deemed trade fixtures or Tenant’s Property. If requested by Landlord,
Tenant will pay, prior to the commencement of construction, an amount determined
by Landlord necessary to cover the costs of demolishing such Alterations and/or
the cost of returning the Premises and the Building to its condition prior to
such Alterations.

 

(d) No private telephone systems and/or other related computer or
telecommunications equipment or lines may be installed without Landlord’s prior
written consent, which consent shall not be unreasonably withheld; provided,
however, that Landlord shall have the right in its sole and absolute discretion
to consent or to withhold its consent to the installation of any such systems,
equipment or lines which affect the structural portions of the Premises, the
Building or the Project or the Systems serving the Premises, the Building and/or
the Project or any portion thereof. If Landlord gives such consent, all
equipment must be installed within the Premises and, at the request of Landlord
made at any time prior to the expiration of the Term, removed upon the
expiration or sooner termination of this Lease and the Premises restored to the
same condition as before such installation.

 

(e) Notwithstanding anything herein to the contrary, before installing any
equipment or lights which generate an undue amount of heat in the Premises, or
if Tenant plans to use any high-power usage equipment in the Premises, Tenant
shall obtain the written permission of

 

15



--------------------------------------------------------------------------------

Landlord, Landlord may refuse to grant such permission unless Tenant agrees to
pay the costs to Landlord for installation of supplementary air conditioning
capacity or electrical systems necessitated by such equipment.

 

(f) Tenant agrees not to proceed to make any Alterations, notwithstanding
consent from Landlord to do so, until Tenant notifies Landlord in writing of the
date Tenant desires to commence construction or installation of such
Alterations, which shall be at least ten (10) days after the date Tenant
provides such notice to Landlord, in order that Landlord may post appropriate
notices to avoid any liability to contractors or material suppliers for payment
for Tenant’s improvements. Tenant will at all times permit such notices to be
posted and to remain posted until the completion of work.

 

14. MAINTENANCE AND REPAIRS OF PREMISES

 

(a) Maintenance by Tenant. Throughout the Term, Tenant shall, at its sole
expense, (i) keep and maintain in good order and condition the Premises, and
repair and replace every part thereof, including glass, windows, window frames,
window casements, skylights, interior and exterior doors, door frames and door
closers; interior lighting (including, without limitation, light bulbs and
ballasts), the plumbing and electrical systems exclusively serving the Premises,
all communications systems serving the Premises, Tenant’s signage, interior
demising walls and partitions, equipment, interior painting and interior walls
and floors, and the roll-up doors located in or on the Premises (excepting only
those portions of the Building or the Project to be maintained by Landlord, as
provided in Paragraph 14(b) below), (ii) furnish all expendables, including
light bulbs, paper goods and soaps, used in the Premises, and (iii) keep and
maintain in good order and condition, repair and replace all of Tenant’s
security systems in or about or serving the Premises and, except to the extent
that Landlord notifies Tenant in writing of its intention to arrange for such
monitoring, cause the fire alarm systems serving the Premises to be monitored by
a monitoring or protective services firm approved by Landlord in writing. Tenant
shall not do nor shall Tenant allow Tenant’s Agents to do anything to cause any
damage, deterioration or unsightliness to the Premises, the Building or the
Project.

 

(b) Maintenance by Landlord. Subject to the provisions of Paragraphs 14(a), 22
and 23, and further subject to Tenant’s obligation under Paragraph 4 to
reimburse Landlord, in the form of Additional Rent, for Tenant’s Proportionate
Share(s) of the cost and expense of the following items, Landlord agrees to
repair and maintain the following items: the roof coverings (provided that
Tenant installs no additional air conditioning or other equipment on the roof
that damages the roof coverings, in which event Tenant shall pay all costs
resulting from the presence of such additional equipment); the Systems serving
the Premises and the Building, excluding the plumbing and electrical systems
exclusively serving the Premises; and the Parking Areas, pavement, landscaping,
sprinkler systems, sidewalks, driveways, curbs, and lighting systems in the
Common Areas. Subject to the provisions of Paragraphs 14(a), 22 and 23,
Landlord, at its own cost and expense, agrees to repair and maintain the
following items: the structural portions of the roof (specifically excluding the
roof coverings), the foundation, the footings, the floor slab, and the load
bearing walls and exterior walls of the Building (excluding any glass and any
routine maintenance, including, without limitation, any painting, sealing,
patching and waterproofing of such walls). Notwithstanding anything in this
Paragraph 14 to the contrary, Landlord shall have the right to either repair or
to require Tenant to repair any damage to any

 

16



--------------------------------------------------------------------------------

portion of the Premises, the Building and/or the Project caused by or created
due to any act, omission, negligence or willful misconduct of Tenant or Tenant’s
Agents and to restore the Premises, the Building and/or the Project, as
applicable, to the condition existing prior to the occurrence of such damage;
provided, however, that in the event Landlord elects to perform such repair and
restoration work, Tenant shall reimburse Landlord upon demand for all costs and
expenses incurred by Landlord in connection therewith. Landlord’s obligation
hereunder to repair and maintain is subject to the condition precedent that
Landlord shall have received written notice of the need for such repairs and
maintenance and a reasonable time to perform such repair and maintenance. Tenant
shall promptly report in writing to Landlord any defective condition known to it
which Landlord is required to repair, and failure to so report such defects
shall make Tenant responsible to Landlord for any liability incurred by Landlord
by reason of such condition.

 

(c) Tenant’s Waiver of Rights. Tenant hereby expressly waives all rights to make
repairs at the expense of Landlord or to terminate this Lease, as provided for
in California Civil Code Sections 1941 and 1942, and 1932(1), respectively, and
any similar or successor statute or law in effect or any amendment thereof
during the Term.

 

15. LANDLORD’S INSURANCE

 

Landlord shall purchase and keep in force fire, extended coverage and “all risk”
insurance covering the Building and the Project. Tenant shall, at its sole cost
and expense, comply with any and all reasonable requirements pertaining to the
Premises, the Building and the Project of any insurer necessary for the
maintenance of reasonable fire and commercial general liability insurance,
covering the Building and the Project. Landlord may maintain “Loss of Rents”
insurance, insuring that the Rent will be paid in a timely manner to Landlord
for a period of at least twelve (12) months if the Premises, the Building or the
Project or any portion thereof are destroyed or rendered unusable or
inaccessible by any cause insured against under this Lease, and the cost of such
“Loss of Rents” insurance shall be an “Expense” for purposes of Paragraph 4(b)
above.

 

16. TENANT’S INSURANCE

 

(a) Commercial General Liability Insurance. Tenant shall, at Tenant’s expense,
secure and keep in force a “broad form” commercial general liability insurance
and property damage policy covering the Premises, insuring Tenant, and naming
Landlord, Landlord’s investment advisors and agents from time to time,
including, without limitation, UBS Brinson Realty Investors LLC, and Landlord’s
lenders as additional insureds, against any liability arising out of the
ownership, use, occupancy or maintenance of the Premises. The minimum limit of
coverage of such policy shall be in the amount of not less than Three Million
Dollars ($3,000,000.00) for injury or death of one person in any one accident or
occurrence and in the amount of not less than Three Million Dollars
($3,000,000.00) for injury or death of more than one person in any one accident
or occurrence, shall include an extended liability endorsement providing
contractual liability coverage (which shall include coverage for Tenant’s
indemnification obligations in this Lease), and shall contain a severability of
interest clause or a cross liability endorsement. Such insurance shall further
insure Landlord and Tenant against liability for property damage of at least
Three Million Dollars ($3,000,000.00). Landlord may from time to time require
reasonable

 

17



--------------------------------------------------------------------------------

increases in any such limits if Landlord believes that additional coverage is
necessary or desirable. The limit of any insurance shall not limit the liability
of Tenant hereunder. No policy maintained by Tenant under this Paragraph 16(a)
shall contain a deductible greater than Two Thousand Five Hundred Dollars
($2,500.00). No policy shall be cancelable or subject to reduction of coverage
without thirty (30) days’ prior written notice to Landlord, and loss payable
clauses shall be subject to Landlord’s approval. Such policies of insurance
shall be issued as primary policies and not contributing with or in excess of
coverage that Landlord may carry, by an insurance company authorized to do
business in the State of California for the issuance of such type of insurance
coverage and rated A:XIII or better in Best’s Key Rating Guide.

 

(b) Personal Property Insurance. Tenant shall maintain in full force and effect
on all of its personal property, furniture, furnishings, trade or business
fixtures and equipment (collectively, “Tenant’s Property”) on the Premises, a
policy or policies of fire and extended coverage insurance with standard
coverage endorsement to the extent of the full replacement cost thereof. No such
policy shall contain a deductible greater than Two Thousand Five Hundred Dollars
($2,500.00). During the term of this Lease the proceeds from any such policy or
policies of insurance shall be used for the repair or replacement of the
fixtures and equipment so insured. Landlord shall have no interest in the
insurance upon Tenant’s equipment and fixtures and will sign all documents
reasonably necessary in connection with the settlement of any claim or loss by
Tenant. Landlord will not carry insurance on Tenant’s possessions.

 

(c) Worker’s Compensation Insurance; Employer’s Liability Insurance. Tenant
shall, at Tenant’s expense, maintain in full force and effect worker’s
compensation insurance with not less than the minimum limits required by law,
and employer’s liability insurance with a minimum limit of coverage of One
Million Dollars ($1,000,000).

 

(d) Evidence of Coverage. Tenant shall deliver to Landlord certificates of
insurance and true and complete copies of any and all endorsements required
herein for all insurance required to be maintained by Tenant hereunder at the
time of execution of this Lease by Tenant. Tenant shall, at least twenty (20)
days prior to expiration of each policy, furnish Landlord with certificates of
renewal or “binders” thereof. Each certificate shall expressly provide that such
policies shall not be cancellable or otherwise subject to modification except
after thirty (30) days’ prior written notice to Landlord and the other parties
named as additional insureds as required in this Lease (except for cancellation
for nonpayment of premium, in which event cancellation shall not take effect
until at least ten (10) days’ notice has been given to Landlord).

 

17. INDEMNIFICATION

 

(a) Of Landlord. Tenant shall indemnify and hold harmless Landlord and
Landlord’s Agents against and from any and all claims, liabilities, judgments,
costs, demands, causes of action and expenses (including, without limitation,
reasonable attorneys’ fees) arising from (i) the use of the Premises, the
Building or the Project by Tenant or Tenant’s Agents, or from any activity done,
permitted or suffered by Tenant or Tenant’s Agents in or about the Premises, the
Building or the Project, and (ii) any act, neglect, fault, willful misconduct or
omission of Tenant or Tenant’s Agents, or from any breach or default in the
terms of this Lease by Tenant or Tenant’s Agents, and (iii) any action or
proceeding brought on account of any matter in items (i) or (ii); provided,
however, that Tenant shall not be required to indemnify Landlord against any

 

18



--------------------------------------------------------------------------------

claims resulting from the gross negligence of Landlord or Landlord’s Agents or
the breach or default by Landlord in the terms of this Lease (if such breach or
default has persisted for an unreasonable period of time after written notice of
such failure). If any action or proceeding is brought against Landlord by reason
of any such claim, upon notice from Landlord, Tenant shall defend the same at
Tenant’s expense by counsel reasonably satisfactory to Landlord. As a material
part of the consideration to Landlord, Tenant hereby releases Landlord and
Landlord’s Agents from responsibility for, waives its entire claim of recovery
for and assumes all risk of (A) damage to property or injury to persons in or
about the Premises, the Building or the Project from any cause whatsoever
(except that which is caused by the gross negligence or willful misconduct of
Landlord or Landlord’s Agents or by the failure of Landlord to observe any of
the terms and conditions of this Lease, if such failure has persisted for an
unreasonable period of time after written notice of such failure), or (B) loss
resulting from business interruption or loss of income at the Premises. The
obligations of Tenant under this Paragraph 17 shall survive any termination of
this Lease.

 

(b) Of Tenant. Landlord shall indemnify and hold harmless Tenant against and
from any and all claims, liabilities, judgments, costs, demands, causes of
action and expenses (including, without limitation, reasonable attorneys’ fees)
arising from (i) the gross negligence of Landlord or from any breach or default
in the terms of this Lease by Landlord (if such breach or default has persisted
for an unreasonable period of time after written notice of such failure), and
(ii) any action or proceeding brought on account of any matter in item (i). If
any action or proceeding is brought against Tenant by reason of any such claim,
upon notice from Tenant, Landlord shall defend the same at Landlord’s expense by
counsel reasonably satisfactory to Tenant. The obligations of Landlord under
this Paragraph 17(b) shall survive any termination of this Lease.

 

(c) No Impairment of Insurance. The foregoing indemnities shall not relieve any
insurance carrier of its obligations under any policies required to be carried
by either party pursuant to this Lease, to the extent that such policies cover
the peril or occurrence that results in the claim that is subject to the
foregoing indemnity.

 

18. SUBROGATION

 

Landlord and Tenant hereby mutually waive any claim against the other and its
Agents for any loss or damage to any of their property located on or about the
Premises, the Building or the Project that is caused by or results from perils
covered by property insurance carried by the respective parties, to the extent
of the proceeds of such insurance actually received with respect to such loss or
damage, whether or not due to the negligence of the other party or its Agents.
Because the foregoing waivers will preclude the assignment of any claim by way
of subrogation to an insurance company or any other person, each party now
agrees to immediately give to its insurer written notice of the terms of these
mutual waivers and shall have their insurance policies endorsed to prevent the
invalidation of the insurance coverage because of these waivers. Nothing in this
Paragraph 18 shall relieve a party of liability to the other for failure to
carry insurance required by this Lease.

 

19



--------------------------------------------------------------------------------

19. SIGNS

 

Tenant shall not place or permit to be placed in, upon, or about the Premises,
the Building or the Project any exterior lights, decorations, balloons, flags,
pennants, banners, advertisements or notices, or erect or install any signs,
windows or door lettering, placards, decorations, or advertising media of any
type which can be viewed from the exterior the Premises without obtaining
Landlord’s prior written consent or without complying with Landlord’s signage
criteria, as the same may be modified by Landlord from time to time, and with
all applicable Laws, and will not conduct, or permit to be conducted, any sale
by auction on the Premises or otherwise on the Project. Tenant shall remove any
sign, advertisement or notice placed on the Premises, the Building or the
Project by Tenant upon the expiration of the Term or sooner termination of this
Lease, and Tenant shall repair any damage or injury to the Premises, the
Building or the Project caused thereby, all at Tenant’s expense. If any signs
are not removed, or necessary repairs not made, Landlord shall have the right to
remove the signs and repair any damage or injury to the Premises, the Building
or the Project at Tenant’s sole cost and expense.

 

20. FREE FROM LIENS

 

Tenant shall keep the Premises, the Building and the Project free from any liens
arising out of any work performed, material furnished or obligations incurred by
or for Tenant. In the event that Tenant shall not, within twenty (20) days
following the imposition of any such lien, cause the lien to be released of
record by payment or posting of a proper bond, Landlord shall have in addition
to all other remedies provided herein and by law the right but not the
obligation to cause same to be released by such means as it shall deem proper,
including payment of the claim giving rise to such lien. All such sums paid by
Landlord and all expenses incurred by it in connection therewith (including,
without limitation, attorneys’ fees) shall be payable to Landlord by Tenant upon
demand. Landlord shall have the right at all times to post and keep posted on
the Premises any notices permitted or required by law or that Landlord shall
deem proper for the protection of Landlord, the Premises, the Building and the
Project, from mechanics’ and materialmen’s liens. Tenant shall give to Landlord
at least five (5) business days’ prior written notice of commencement of any
repair or construction on the Premises.

 

21. ENTRY BY LANDLORD

 

Tenant shall permit Landlord and Landlord’s Agents to enter into and upon the
Premises at all reasonable times, upon not less than twenty-four (24) hours
notice (except in the case of an emergency, for which no notice shall be
required), and subject to Tenant’s reasonable security arrangements, for the
purpose of inspecting the same or showing the Premises to prospective
purchasers, lenders or tenants or to alter, improve, maintain and repair the
Premises or the Building as required or permitted of Landlord under the terms
hereof, or for any other business purpose, without any rebate of Rent and
without any liability to Tenant for any loss of occupation or quiet enjoyment of
the Premises thereby occasioned (except for actual damages resulting from the
gross negligence or willful misconduct of Landlord); and Tenant shall permit
Landlord to post notices of non-responsibility and ordinary “for sale” or “for
lease” signs. No such entry shall be construed to be a forcible or unlawful
entry into, or a detainer of, the Premises, or an eviction of Tenant from the
Premises. Landlord may temporarily close entrances, doors, corridors, elevators
or other facilities without liability to Tenant by reason of such closure in the
case of an emergency and when Landlord otherwise deems such closure necessary.

 

20



--------------------------------------------------------------------------------

22. DESTRUCTION AND DAMAGE

 

(a) If the Premises are damaged by fire or other perils covered by extended
coverage insurance, Landlord shall, at Landlord’s option:

 

(i) In the event of total destruction (which shall mean destruction or damage in
excess of twenty-five percent (25%) of the full insurable value thereof) of the
Premises, elect either to commence promptly to repair and restore the Premises
and prosecute the same diligently to completion, in which event this Lease shall
remain in full force and effect; or not to repair or restore the Premises, in
which event this Lease shall terminate. Landlord shall give Tenant written
notice of its intention within forty-five (45) days after the date (the
“Casualty Discovery Date”) Landlord obtains actual knowledge of such
destruction. If Landlord elects not to restore the Premises, this Lease shall be
deemed to have terminated as of the date of such total destruction.

 

(ii) In the event of a partial destruction (which shall mean destruction or
damage to an extent not exceeding twenty-five percent (25%) of the full
insurable value thereof) of the Premises for which Landlord will receive
insurance proceeds sufficient to cover the cost to repair and restore such
partial destruction and, if the damage thereto is such that the Premises may be
substantially repaired or restored to its condition existing immediately prior
to such damage or destruction within one hundred eighty (180) days from the
Casualty Discovery Date, Landlord shall commence and proceed diligently with the
work of repair and restoration, in which event the Lease shall continue in full
force and effect. If such repair and restoration requires longer than one
hundred eighty (180) days or if the insurance proceeds therefor (plus any
amounts Tenant may elect or is obligated to contribute) are not sufficient to
cover the cost of such repair and restoration, Landlord may elect either to so
repair and restore, in which event the Lease shall continue in full force and
effect, or not to repair or restore, in which event the Lease shall terminate.
In either case, Landlord shall give written notice to Tenant of its intention
within forty-five (45) days after the Casualty Discovery Date. If Landlord
elects not to restore the Premises, this Lease shall be deemed to have
terminated as of the date of such partial destruction.

 

(iii) Notwithstanding anything to the contrary contained in this Paragraph, in
the event of damage to the Premises occurring during the last twelve (12) months
of the Term, Landlord and Tenant may each elect to terminate this Lease by
written notice of such election given to the other party within thirty (30) days
after the Casualty Discovery Date; provided, however, that Tenant shall have the
right to terminate this Lease under this Paragraph 22(a)(iii) only if Tenant’s
use of the Premises is materially and adversely interfered with as a result of
such damage.

 

(b) If the Premises are damaged by any peril not covered by extended coverage
insurance, and the cost to repair such damage exceeds any amount Tenant may
agree to contribute, Landlord may elect either to commence promptly to repair
and restore the Premises and prosecute the same diligently to completion, in
which event this Lease shall remain in full force and effect; or not to repair
or restore the Premises, in which event this Lease shall terminate.

 

21



--------------------------------------------------------------------------------

Landlord shall give Tenant written notice of its intention within forty-five
(45) days after the Casualty Discovery Date. If Landlord elects not to restore
the Premises, this Lease shall be deemed to have terminated as of the date on
which Tenant surrenders possession of the Premises to Landlord, except that if
the damage to the Premises materially impairs Tenant’s ability to continue its
business operations in the Premises, then this Lease shall be deemed to have
terminated as of the date such damage occurred.

 

(c) Notwithstanding anything to the contrary in this Paragraph 22, Landlord
shall have the option to terminate this Lease, exercisable by notice to Tenant
within forty-five (45) days after the Casualty Discovery Date, in each of the
following instances:

 

(i) If more than twenty-five percent (25%) of the full insurable value of the
Building or the Project is damaged or destroyed, regardless of whether or not
the Premises are destroyed.

 

(ii) If the Building or the Project or any portion thereof is damaged or
destroyed and the repair and restoration of such damage requires longer than one
hundred eighty (180) days from the Casualty Discovery Date.

 

(iii) If the Building or the Project or any portion thereof is damaged or
destroyed and the insurance proceeds therefor are not sufficient to cover the
costs of repair and restoration.

 

(iv) If the Building or the Project or any portion thereof is damaged or
destroyed during the last twelve (12) months of the Term.

 

(d) If the Premises is damaged or destroyed to the extent that the Premises
cannot be substantially repaired or restored by Landlord within three hundred
sixty (360) days after the Casualty Discovery Date, Tenant may terminate this
Lease immediately upon notice thereof to Landlord, which shall be given, if at
all, not later than fifteen (15) days after Landlord notifies Tenant of
Landlord’s estimate of the period of time required to repair such damage or
destruction.

 

(e) In the event of a casualty as herein provided, the monthly installments of
Rent shall be abated proportionately in the ratio which Tenant’s use of the
Premises is impaired and continuing through the period of such impairment;
provided, however, that Tenant shall not be entitled to such abatement to the
extent that such damage or destruction resulted from the negligence or willful
misconduct of Tenant or Tenant’s Agents. Except as expressly provided in the
immediately preceding sentence with respect to abatement of Rent, Tenant shall
have no claim against Landlord for, and hereby releases Landlord and Landlord’s
Agents from responsibility for and waives its entire claim of recovery for any
cost, loss or expense suffered or incurred by Tenant as a result of any damage
to or destruction of the Premises, the Building or the Project or the repair or
restoration thereof, including, without limitation, any cost, loss or expense
resulting from any loss of use of the whole or any part of the Premises, the
Building or the Project and/or any inconvenience or annoyance occasioned by such
damage, repair or restoration.

 

(f) If Landlord is obligated to or elects to repair or restore as herein
provided, Landlord shall repair or restore only the initial tenant improvements,
if any, constructed by Landlord in the Premises pursuant to the terms of this
Lease, substantially to their condition existing immediately prior to the
occurrence of the damage or destruction; and Tenant shall promptly repair and
restore, at Tenant’s expense, Tenant’s Alterations which were not constructed by
Landlord.

 

22



--------------------------------------------------------------------------------

(g) Tenant hereby waives the provisions of California Civil Code Section 1932(2)
and Section 1933(4) which permit termination of a lease upon destruction of the
leased premises, and the provisions of any similar law now or hereinafter in
effect, and the provisions of this Paragraph 22 shall govern exclusively in case
of such destruction.

 

23. CONDEMNATION

 

(a) If twenty-five percent (25%) or more of either the Premises, the Building or
the Project or the parking areas for the Building or the Project is taken for
any public or quasi-public purpose by any lawful governmental power or
authority, by exercise of the right of appropriation, inverse condemnation,
condemnation or eminent domain, or sold to prevent such taking (each such event
being referred to as a “Condemnation”), Landlord may, at its option, terminate
this Lease as of the date title vests in the condemning party. If twenty-five
percent (25%) or more of the Premises is taken and if the Premises remaining
after such Condemnation and any repairs by Landlord would be untenantable for
the conduct of Tenant’s business operations, Tenant shall have the right to
terminate this Lease as of the date title vests in the condemning party. If
either party elects to terminate this Lease as provided herein, such election
shall be made by written notice to the other party given within thirty (30) days
after the nature and extent of such Condemnation have been finally determined.
If neither Landlord nor Tenant elects to terminate this Lease to the extent
permitted above, Landlord shall promptly proceed to restore the Premises, to the
extent of any Condemnation award received by Landlord, to substantially the same
condition as existed prior to such Condemnation, allowing for the reasonable
effects of such Condemnation, and a proportionate abatement shall be made to the
Rent corresponding to the time during which, and to the portion of the floor
area of the Premises (adjusted for any increase thereto resulting from any
reconstruction) of which, Tenant is deprived on account of such Condemnation and
restoration, as reasonably determined by Landlord. Except as expressly provided
in the immediately preceding sentence with respect to abatement of Rent, Tenant
shall have no claim against Landlord for, and hereby releases Landlord and
Landlord’s Agents from responsibility for and waives its entire claim of
recovery for any cost, loss or expense suffered or incurred by Tenant as a
result of any Condemnation or the repair or restoration of the Premises, the
Building or the Project or the parking areas for the Building or the Project
following such Condemnation, including, without limitation, any cost, loss or
expense resulting from any loss of use of the whole or any part of the Premises,
the Building, the Project or the parking areas and/or any inconvenience or
annoyance occasioned by such Condemnation, repair or restoration. The provisions
of California Code of Civil Procedure Section 1265.130, which allows either
party to petition the Superior Court to terminate the Lease in the event of a
partial taking of the Premises, the Building or the Project or the parking areas
for the Building or the Project, and any other applicable law now or hereafter
enacted, are hereby waived by Tenant.

 

(b) Landlord shall be entitled to any and all compensation, damages, income,
rent, awards, or any interest therein whatsoever which may be paid or made in
connection with any Condemnation, and Tenant shall have no claim against
Landlord for the value of any unexpired term of this Lease or otherwise;
provided, however, that Tenant shall be entitled to receive any

 

23



--------------------------------------------------------------------------------

award separately allocated by the condemning authority to Tenant for Tenant’s
relocation expenses or the value of Tenant’s Property (specifically excluding
fixtures, Alterations and other components of the Premises which under this
Lease or by law are or at the expiration of the Term will become the property of
Landlord), provided that such award does not reduce any award otherwise
allocable or payable to Landlord.

 

24. ASSIGNMENT AND SUBLETTING

 

(a) Tenant shall not voluntarily or by operation of law, (1) mortgage, pledge,
hypothecate or encumber this Lease or any interest herein, (2) assign or
transfer this Lease or any interest herein, sublease the Premises or any part
thereof, or any right or privilege appurtenant thereto, or allow any other
person (the employees and invitees of Tenant excepted) to occupy or use the
Premises, or any portion thereof, without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld; provided, however,
that (i) Tenant is not then in Default under this Lease nor is any event then
occurring which with the giving of notice or the passage of time, or both, would
constitute a Default hereunder, and (ii) the proposed transfer is not an
assignment or a sublease under a previous assignment or an existing sublease.
When Tenant requests Landlord’s consent to such assignment or subletting, it
shall notify Landlord in writing of the name and address of the proposed
assignee or subtenant and the nature and character of the business of the
proposed assignee or subtenant and shall provide (A) a fully completed Hazardous
Materials Disclosure Certificate for such assignee or subtenant in the form of
Exhibit E hereto, and (B) current and prior financial statements for the
proposed assignee or subtenant, which financial statements shall be audited to
the extent available and shall in any event be prepared in accordance with
generally accepted accounting principles. Tenant shall also provide Landlord
with a copy of the proposed sublease or assignment agreement, including all
material terms and conditions thereof. Except in the case of a sublease or
assignment to a Tenant Affiliate (as hereinafter defined), Landlord shall have
the option, to be exercised within thirty (30) days of receipt of the foregoing,
to (1) terminate this Lease as of the commencement date stated in the proposed
sublease or assignment, (2) sublease or take an assignment, as the case may be,
from Tenant of the interest, or any portion thereof, in this Lease and/or the
Premises that Tenant proposes to assign or sublease, on the same terms and
conditions as stated in the proposed sublet or assignment agreement, (3) consent
to the proposed assignment or sublease, or (4) refuse its consent to the
proposed assignment or sublease, provided that such consent shall not be
unreasonably withheld so long as Tenant is not then in Default under this Lease
nor is any event then occurring which with the giving of notice or the passage
of time, or both, would constitute a Default hereunder. In the event Landlord
elects to terminate this Lease or recapture the Premises, Tenant may, if it so
elects, by written notice to Landlord within ten (10) days after receipt of
Landlord’s termination or recapture notice, revoke its request for Landlord’s
consent and, in such event, this Lease shall continue in full force and effect
as if Tenant had not requested Landlord’s consent. In the event Landlord elects
to terminate this Lease or sublease or take an assignment from Tenant of the
interest, or portion thereof, in the Lease and/or the Premises that Tenant
proposes to assign or sublease as provided in the foregoing clauses (1) and (2),
respectively, then Landlord shall have the additional right to negotiate
directly with Tenant’s proposed assignee or subtenant and to enter into a direct
lease or occupancy agreement with such party on such terms as shall be
acceptable to Landlord in its sole and absolute discretion, and Tenant hereby
waives any claims against Landlord related thereto, including, without
limitation, any claims for any compensation or profit related to such lease or
occupancy agreement.

 

24



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in Paragraph 24(a) above,
Tenant shall have the right with the consent of Landlord, which consent shall
not be unreasonably withheld, to assign this Lease or to sublease the Premises
or any part thereof to a Tenant Affiliate. In the event Tenant proposes to enter
into an assignment or sublease with a Tenant Affiliate, then Tenant shall
provide Landlord with the information required to be delivered pursuant to said
Paragraph 24(a). Landlord shall have the option, to be exercised within thirty
(30) days of receipt of the foregoing, to (1) consent to the proposed assignment
or sublease, or (2) refuse its consent to the proposed assignment or sublease,
providing that such consent shall not be unreasonably withheld. For purposes of
this Paragraph 24, a “Tenant Affiliate” shall mean an entity that (i) controls,
is controlled by or is under common control with, Tenant, or (ii) acquires all
or substantially all of the business and assets of Tenant or a division thereof
or results from a merger with Tenant or such a division; and a party shall be
deemed to “control” another party for purposes of the aforesaid definition only
if the first party owns more than fifty percent (50%) of the stock or other
beneficial interests of the second party.

 

(c) Without otherwise limiting the criteria upon which Landlord may withhold its
consent under Paragraphs 24(a) and (b) above, Landlord shall be entitled to
consider all reasonable criteria including, but not limited to, the following:
(i) whether or not the proposed subtenant or assignee is engaged in a business
which, and the use of the Premises will be in an manner which, is in keeping
with the then character and nature of all other tenancies in the Project; (ii)
whether the use to be made of the Premises by the proposed subtenant or assignee
will conflict with any so-called “exclusive” use then in favor of any other
tenant of the Building or the Project, and whether such use would be prohibited
by any other portion of this Lease, including, but not limited to, any rules and
regulations then in effect, or under applicable Laws, and whether such use
imposes a greater load upon the Premises and the Building and Project services
then imposed by Tenant; (iii) the business reputation of the proposed
individuals who will be managing and operating the business operations of the
assignee or subtenant, and the long-term financial and competitive business
prospects of the proposed assignee or subtenant; and (iv) the creditworthiness
and financial stability of the proposed assignee or subtenant in light of the
responsibilities involved. In any event, Landlord may withhold its consent to
any assignment or sublease, if (A) the actual use proposed to be conducted in
the Premises or portion thereof conflicts with the provisions of Paragraph 10(a)
or (b) above or with any other lease which restricts the use to which any space
in the Building or the Project may be put, or (B) the proposed assignment or
sublease requires Alterations other than as approved by Landlord in accordance
with Paragraph 12 above.

 

(d) If Landlord approves an assignment or subletting as herein provided, Tenant
shall pay to Landlord, as Additional Rent, the difference, if any, between (i)
the Base Rent plus Additional Rent allocable to that part of the Premises
affected by such assignment or sublease pursuant to the provisions of this
Lease, and (ii) the rent and any additional rent payable by the assignee or
sublessee to Tenant (collectively, the “Sublease/Assignment Rent”), less
reasonable and customary market-based leasing commissions and reasonable legal
fees, if any, incurred by Tenant in connection with such assignment or sublease,
which commissions and fees shall, for purposes of the aforesaid calculation, be
amortized on a straight-line basis over the term of such assignment

 

25



--------------------------------------------------------------------------------

or sublease. The assignment or sublease agreement, as the case may be, after
approval by Landlord, shall not be materially amended without Landlord’s prior
written consent, and shall contain a provision directing the assignee or
subtenant to pay the Sublease/Assignment Rent and other sums due thereunder
directly to Landlord upon receiving written notice from Landlord that Tenant is
in default under this Lease with respect to the payment of Rent. In the event
that, notwithstanding the giving of such notice, Tenant collects any
Sublease/Assignment Rent or other sums from the assignee or subtenant, then
Tenant shall hold such sums in trust for the benefit of Landlord and shall
immediately forward the same to Landlord. Landlord’s collection of such
Sublease/Assignment Rent and other sums shall not constitute an acceptance by
Landlord of attornment by such assignee or subtenant. A consent to one
assignment, subletting, occupation or use shall not be deemed to be a consent to
any other or subsequent assignment, subletting, occupation or use, and consent
to any assignment or subletting shall in no way relieve Tenant of any liability
under this Lease. Any assignment or subletting without Landlord’s consent shall
be void, and shall, at the option of Landlord, constitute a Default under this
Lease, unless such assignment or subletting is expressly conditioned upon Tenant
having received Landlord’s consent thereto. For purposes of clarification, in
the event Tenant’s interest under this Lease is assigned to a corporation or
other entity (an “Acquiring Entity”) that acquires all or substantially all of
the assets of Tenant, “Sublease/Assignment Rent” shall not include the sum paid
by the Acquiring Entity for the value of the business and assets of Tenant,
excluding the value of the leasehold estate hereunder. In any subletting
undertaken by Tenant, Tenant shall list or offer the sublease premises at a
rental rate not less than Landlord’s then current asking-rate for similarly
situated space in the Project (the “Asking Rate”) and shall diligently seek to
obtain not less than the Asking Rate for the space so sublet. In any assignment
of this Lease in whole or in part, Tenant shall list or offer the premises
subject to such assignment at a rate not less than the Asking Rate and shall
diligently seek to obtain from the assignee consideration reflecting a value of
not less than Asking Rate for the space subject to such assignment.

 

(e) Notwithstanding any assignment or subletting, Tenant and any guarantor or
surety of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the Rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignment or subletting).

 

(f) Tenant shall pay Landlord’s reasonable fees (including, without limitation,
the fees of Landlord’s counsel, not to exceed $1,500.00 per transaction),
incurred in connection with Landlord’s review and processing of documents
regarding any proposed assignment or sublease.

 

(g) Notwithstanding anything in this Lease to the contrary, in the event
Landlord consents to an assignment or subletting by Tenant in accordance with
the terms of this Paragraph 24, Tenant’s assignee or subtenant shall have no
right to further assign this Lease or any interest therein or thereunder or to
further sublease all or any portion of the Premises. In furtherance of the
foregoing, Tenant acknowledges and agrees on behalf of itself and any assignee
or subtenant claiming under it (and any such assignee or subtenant by accepting
such assignment or sublease shall be deemed to acknowledge and agree) that no
sub-subleases or further assignments of this Lease shall be permitted at any
time.

 

26



--------------------------------------------------------------------------------

(h) Tenant acknowledges and agrees that the restrictions, conditions and
limitations imposed by this Paragraph 24 on Tenant’s ability to assign or
transfer this Lease or any interest herein, to sublet the Premises or any part
thereof, to transfer or assign any right or privilege appurtenant to the
Premises, or to allow any other person to occupy or use the Premises or any
portion thereof, are, for the purposes of California Civil Code Section 1951.4,
as amended from time to time, and for all other purposes, reasonable at the time
that the Lease was entered into, and shall be deemed to be reasonable at the
time that Tenant seeks to assign or transfer this Lease or any interest herein,
to sublet the Premises or any part thereof, to transfer or assign any right or
privilege appurtenant to the Premises, or to allow any other person to occupy or
use the Premises or any portion thereof.

 

25. TENANT’S DEFAULT

 

The occurrence of any one of the following events shall constitute an event of
default on the part of Tenant (“Default”):

 

(a) The vacation or abandonment of the Premises by Tenant for a period of twenty
(20) consecutive days or any vacation or abandonment of the Premises by Tenant
which would cause any insurance policy to be invalidated or otherwise lapse, or
the failure of Tenant to continuously operate Tenant’s business in the Premises,
in each of the foregoing cases irrespective of whether or not Tenant is then in
monetary default under this Lease. Notwithstanding the foregoing, in the event
Tenant seeks to assign its interest under this Lease or to sublease the Premises
in accordance with Paragraph 24 above, Tenant shall have the right to vacate the
Premises and to cease operating its business therein for a period not exceeding
sixty (60) days in the aggregate, provided that (i) throughout such period,
Tenant diligently attempts to procure a suitable assignee or subtenant and to
complete an assignment or sublease transaction, (ii) Tenant takes all actions
required by Landlord to secure and safeguard the Premises during such period,
and (iii) Tenant reimburses Landlord upon demand for any additional costs and
expenses incurred by Landlord (including, without limitation, insurance expenses
and costs of security) as a result of Tenant’s vacation of the Premises. Tenant
agrees to notice and service of notice as provided for in this Lease and waives
any right to any other or further notice or service of notice which Tenant may
have under any statute or law now or hereafter in effect;

 

(b) Failure to pay any installment of Rent or any other monies due and payable
hereunder, said failure continuing for a period of five (5) days after the same
is due;

 

(c) A general assignment by Tenant or any guarantor or surety of Tenant’s
obligations hereunder (collectively, “Guarantor”) for the benefit of creditors;

 

(d) The filing of a voluntary petition in bankruptcy by Tenant or any Guarantor,
the filing by Tenant or any Guarantor of a voluntary petition for an
arrangement, the filing by or against Tenant or any Guarantor of a petition,
voluntary or involuntary, for reorganization, or the filing of an involuntary
petition by the creditors of Tenant or any Guarantor, said involuntary petition
remaining undischarged for a period of sixty (60) days;

 

27



--------------------------------------------------------------------------------

(e) Receivership, attachment, or other judicial seizure of substantially all of
Tenant’s assets on the Premises, such attachment or other seizure remaining
undismissed or undischarged for a period of sixty (60) days after the levy
thereof;

 

(f) Death or disability of Tenant or any Guarantor, if Tenant or such Guarantor
is a natural person, or the failure by Tenant or any Guarantor to maintain its
legal existence, if Tenant or such Guarantor is a corporation, partnership,
limited liability company, trust or other legal entity;

 

(g) Failure of Tenant to execute and deliver to Landlord any estoppel
certificate, subordination agreement, or lease amendment within the time periods
and in the manner required by Paragraphs 31 or 32 or 43, and/or failure by
Tenant to deliver to Landlord any financial statement within the time period and
in the manner required by Paragraph 41;

 

(h) An assignment or sublease, or attempted assignment or sublease, of this
Lease or the Premises by Tenant contrary to the provision of Paragraph 24,
unless such assignment or sublease is expressly conditioned upon Tenant having
received Landlord’s consent thereto;

 

(i) Failure of Tenant to restore the Security Deposit or the Letter of Credit to
the amounts and within the time periods provided in Paragraphs 7 and 8 above,
respectively;

 

(j) Failure in the performance of any of Tenant’s covenants, agreements or
obligations hereunder (except those failures specified as events of Default in
any other subparagraphs of this Paragraph 25, which shall be governed by such
other Paragraphs), which failure continues for ten (10) days after written
notice thereof from Landlord to Tenant, provided that, if Tenant has exercised
reasonable diligence to cure such failure and such failure cannot be cured
within such ten (10) day period despite reasonable diligence, Tenant shall not
be in default under this subparagraph so long as Tenant thereafter diligently
and continuously prosecutes the cure to completion and actually completes such
cure within forty-five (45) days after the giving of the aforesaid written
notice;

 

(k) Chronic delinquency by Tenant in the payment of Rent, or any other periodic
payments required to be paid by Tenant under this Lease. “Chronic delinquency”
shall mean failure by Tenant to pay Rent, or any other payments required to be
paid by Tenant under this Lease within five (5) days after written notice
thereof for any three (3) months (consecutive or nonconsecutive) during any
period of twelve (12) months. In the event of a Chronic delinquency, in addition
to Landlord’s other remedies for Default provided in this Lease, at Landlord’s
option, Landlord shall have the right to require that Rent be paid by Tenant
quarterly, in advance;

 

(1) Chronic overuse by Tenant or Tenant’s Agents of the number of undesignated
parking spaces set forth in the Basic Lease Information. “Chronic overuse” shall
mean use by Tenant or Tenant’s Agents of a number of parking spaces greater than
the number of parking spaces set forth in the Basic Lease Information more than
three (3) times during the Term after written notice by Landlord;

 

(m) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be canceled or terminated or shall expire or be reduced or materially
changed, except as permitted in this Lease; and

 

28



--------------------------------------------------------------------------------

(n) Any failure by Tenant to discharge any lien or encumbrance placed on the
Project or any part thereof in violation of this Lease within ten (10) days
after the date such lien or encumbrance is filed or recorded against the Project
or any part thereof.

 

Tenant agrees that any notice given by Landlord pursuant to Paragraph 25(j), (k)
or (l) above shall satisfy the requirements for notice under California Code of
Civil Procedure Section 1161, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

 

26. LANDLORD’S REMEDIES

 

(a) Termination. In the event of any Default by Tenant, then in addition to any
other remedies available to Landlord at law or in equity and under this Lease,
Landlord shall, until such Default is cured, have the immediate option to
terminate this Lease and all rights of Tenant hereunder by giving written notice
of such intention to terminate. In the event that Landlord shall elect to so
terminate this Lease then Landlord may recover from Tenant:

 

(i) the worth at the time of award of any unpaid Rent and any other sums due and
payable which have been earned at the time of such termination; plus

 

(ii) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable which would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus

 

(iii) the worth at the time of award of the amount by which the unpaid Rent and
any other sums due and payable for the balance of the term of this Lease after
the time of award exceeds the amount of such rental loss that Tenant proves
could be reasonably avoided; plus

 

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course would be likely to result therefrom,
including, without limitation: (A) any costs or expenses incurred by Landlord:
(1) in retaking possession of the Premises; (2) in maintaining, repairing,
preserving, restoring, replacing, cleaning, altering, remodeling or
rehabilitating the Premises or any affected portions of the Building or the
Project, including such actions undertaken in connection with the reletting or
attempted reletting of the Premises to a new tenant or tenants; (3) for leasing
commissions, advertising costs and other expenses of reletting the Premises; or
(4) in carrying the Premises, including taxes, insurance premiums, utilities and
security precautions; (B) any unearned brokerage commissions paid in connection
with this Lease; (C) reimbursement of any previously waived or abated Base Rent
or Additional Rent or any free rent or reduced rental rate granted hereunder;
and (D) any concession made or paid by Landlord to the benefit of Tenant in
consideration of this Lease including, but not limited to, any moving
allowances, contributions, payments or loans by Landlord for tenant improvements
or build-out allowances (including, without limitation, any unamortized portion
of the Tenant Improvement Allowance (such Tenant Improvement Allowance to be
amortized over the Term in the manner reasonably determined by Landlord), if
any), or assumptions by Landlord of any of Tenant’s previous lease obligations;
plus

 

29



--------------------------------------------------------------------------------

(v) such reasonable attorneys’ fees incurred by Landlord as a result of a
Default, and costs in the event suit is filed by Landlord to enforce such
remedy; and plus

 

(vi) at Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

 

As used in subparagraphs (i) and (ii) above, the “worth at the time of award” is
computed by allowing interest at an annual rate equal to twelve percent (12%)
per annum or the maximum rate permitted by law, whichever is less. As used in
subparagraph (iii) above, the “worth at the time of award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award, plus one percent (1%). Tenant waives redemption
or relief from forfeiture under California Code of Civil Procedure Sections 1174
and 1179, or under any other pertinent present or future Law, in the event
Tenant is evicted or Landlord takes possession of the Premises by reason of any
Default of Tenant hereunder.

 

(b) Continuation of Lease. In the event of any Default by Tenant, then in
addition to any other remedies available to Landlord at law or in equity and
under this Lease, Landlord shall have the remedy described in California Civil
Code Section 1951.4 (Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and recover Rent as it becomes due, provided that Tenant
has the right to sublet or assign, subject only to reasonable limitations). In
addition, Landlord shall not be liable in any way whatsoever for its failure or
refusal to relet the Premises. For purposes of this Paragraph 26(b), the
following acts by Landlord will not constitute the termination of Tenant’s right
to possession of the Premises:

 

(i) Acts of maintenance or preservation or efforts to relet the Premises,
including, but not limited to, alterations, remodeling, redecorating, repairs,
replacements and/or painting as Landlord shall consider advisable for the
purpose of reletting the Premises or any part thereof; or

 

(ii) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

 

(c) Re-entry. In the event of any Default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, in compliance with applicable
law, to re-enter the Premises and remove all persons and property from the
Premises; such property may be removed and stored in a public warehouse or
elsewhere at the cost of and for the account of Tenant.

 

(d) Reletting. In the event of the abandonment of the Premises by Tenant or in
the event that Landlord shall elect to re-enter as provided in Paragraph 26(c)
or shall take possession of the Premises pursuant to legal proceeding or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in Paragraph 26(a), Landlord may from time to
time, without terminating this Lease, relet the Premises or any part thereof for
such term or terms and at such rental or rentals and upon such other terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises in Landlord’s sole discretion.
In the event that Landlord shall elect to so relet, then rentals received by
Landlord from such reletting shall be applied in the following order: (i) to
reasonable attorneys’ fees incurred by Landlord as a result of a Default and
costs in the event suit is filed by Landlord to enforce such remedies; (ii) to
the payment of any indebtedness other than

 

30



--------------------------------------------------------------------------------

Rent due hereunder from Tenant to Landlord; (iii) to the payment of any costs of
such reletting; (iv) to the payment of the costs of any alterations and repairs
to the Premises; (v) to the payment of Rent due and unpaid hereunder; and (vi)
the residue, if any, shall be held by Landlord and applied in payment of future
Rent and other sums payable by Tenant hereunder as the same may become due and
payable hereunder. Should that portion of such rentals received from such
reletting during any month, which is applied to the payment of Rent hereunder,
be less than the Rent payable during the month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord. Such deficiency shall be calculated and
paid monthly. Tenant shall also pay to Landlord, as soon as ascertained, any
costs and expenses incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rentals received from such reletting.

 

(e) Termination. No re-entry or taking of possession of the Premises by Landlord
pursuant to this Paragraph 26 shall be construed as an election to terminate
this Lease unless a written notice of such intention is given to Tenant or
unless the termination thereof is decreed by a court of competent jurisdiction.
Notwithstanding any reletting without termination by Landlord because of any
Default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such Default.

 

(f) Cumulative Remedies. The remedies herein provided are not exclusive and
Landlord shall have any and all other remedies provided herein or by law or in
equity.

 

(g) No Surrender. No act or conduct of Landlord, whether consisting of the
acceptance of the keys to the Premises, or otherwise, shall be deemed to be or
constitute an acceptance of the surrender of the Premises by Tenant prior to the
expiration of the Term, and such acceptance by Landlord of surrender by Tenant
shall only flow from and must be evidenced by a written acknowledgment of
acceptance of surrender signed by Landlord. The surrender of this Lease by
Tenant, voluntarily or otherwise, shall not work a merger unless Landlord elects
in writing that such merger take place, but shall operate as an assignment to
Landlord of any and all existing subleases, or Landlord may, at its option,
elect in writing to treat such surrender as a merger terminating Tenant’s estate
under this Lease, and thereupon Landlord may terminate any or all such subleases
by notifying the sublessee of its election so to do within five (5) days after
such surrender.

 

27. LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS

 

(a) Without limiting the rights and remedies of Landlord contained in Paragraph
26 above, if Tenant shall be in Default in the performance of any of the terms,
provisions, covenants or conditions to be performed or complied with by Tenant
pursuant to this Lease, then Landlord may at Landlord’s option, without any
obligation to do so, and without notice to Tenant perform any such term,
provision, covenant, or condition, or make any such payment and Landlord by
reason of so doing shall not be liable or responsible for any loss or damage
thereby sustained by Tenant or anyone holding under or through Tenant or any of
Tenant’s Agents.

 

(b) Without limiting the rights of Landlord under Paragraph 27(a) above,
Landlord shall have the right at Landlord’s option, without any obligation to do
so, to perform any of Tenant’s covenants or obligations under this Lease without
notice to Tenant in the case of an emergency, as determined by Landlord in its
sole and absolute judgment, or if Landlord otherwise

 

31



--------------------------------------------------------------------------------

determines in its sole discretion that such performance is necessary or
desirable for the preservation of the rights and interests or safety of other
tenants of the Building or the Project, or in its reasonable discretion for the
proper management and operation of the Building or the Project.

 

(c) If Landlord performs any of Tenant’s obligations hereunder in accordance
with this Paragraph 27, the full amount of the cost and expense incurred or the
payment so made or the amount of the loss so sustained shall immediately be
owing by Tenant to Landlord, and Tenant shall promptly pay to Landlord upon
demand, as Additional Rent, the full amount thereof with interest thereon from
the date of payment by Landlord at the lower of (i) ten percent (10%) per annum,
or (ii) the highest rate permitted by applicable law.

 

28. ATTORNEYS’ FEES

 

(a) If either party hereto fails to perform any of its obligations under this
Lease or if any dispute arises between the parties hereto concerning the meaning
or interpretation of any provision of this Lease, then the defaulting party or
the party not prevailing in such dispute, as the case may be, shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys’ fees and disbursements. Any
such attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Lease shall be recoverable separately from and
in addition to any other amount included in such judgment, and such attorneys’
fees obligation is intended to be severable from the other provisions of this
Lease and to survive and not be merged into any such judgment.

 

(b) Without limiting the generality of Paragraph 28(a) above, if Landlord
utilizes the services of an attorney for the purpose of collecting any Rent due
and unpaid by Tenant or in connection with any other breach of this Lease by
Tenant, Tenant agrees to pay Landlord actual attorneys’ fees as determined by
Landlord for such services, regardless of the fact that no legal action may be
commenced or filed by Landlord.

 

29. TAXES

 

Tenant shall be liable for and shall pay, prior to delinquency, all taxes levied
against Tenant’s Property. If any Alteration installed by Tenant or any of
Tenant’s Property is assessed and taxed with the Project or Building, Tenant
shall pay such taxes to Landlord within ten (10) days after delivery to Tenant
of a statement therefor.

 

30. EFFECT OF CONVEYANCE

 

The term “Landlord” as used in this Lease means, from time to time, the then
current owner of the Building or the Project containing the Premises, so that,
in the event of any sale of the Building or the Project, Landlord shall be and
hereby is entirely freed and relieved of all further covenants and obligations
of Landlord hereunder, and it shall be deemed and construed, without further
agreement between the parties and the purchaser at any such sale, that the
purchaser of the Building or the Project has assumed and agreed to carry out any
and all covenants and obligations of Landlord hereunder arising from and after
the date of such transfer.

 

32



--------------------------------------------------------------------------------

31. TENANT’S ESTOPPEL CERTIFICATE

 

From time to time, upon written request of Landlord, but no more than two (2)
times during any twelve (12) month period (except in the case of a contemplated
sale or refinancing of the Building or Project by Landlord), Tenant shall
execute, acknowledge and deliver to Landlord or its designee, a written
certificate stating: (a) the date this Lease was executed, the Commencement Date
of the Term and the date the Term expires; (b) the date Tenant entered into
occupancy of the Premises; (c) the amount of Rent and the date to which such
Rent has been paid; (d) that this Lease is in full force and effect and has not
been assigned, modified, supplemented or amended in any way (or, if assigned,
modified, supplemented or amended, specifying the date and terms of any
agreement so affecting this Lease); (e) that this Lease represents the entire
agreement between the parties with respect to Tenant’s right to use and occupy
the Premises (or specifying such other agreements, if any); (f) that all
obligations under this Lease to be performed by Landlord as of the date of such
certificate have been satisfied (or specifying those as to which Tenant claims
that Landlord has yet to perform); (g) that all required contributions by
Landlord to Tenant on account of Tenant’s improvements have been received (or
stating exceptions thereto); (h) that on such date there exist no defenses or
offsets that Tenant has against the enforcement of this Lease by Landlord (or
stating exceptions thereto); (i) that no Rent or other sum payable by Tenant
hereunder has been paid more than one (1) month in advance (or stating
exceptions thereto); (j) that security has been deposited with Landlord, stating
the original amount thereof and any increases thereto; and (k) any other matters
evidencing the status of this Lease that may be reasonably required either by a
lender making a loan to Landlord to be secured by a deed of trust covering the
Building or the Project or by a purchaser of the Building or the Project. Any
such certificate delivered pursuant to this Paragraph 31 may be relied upon by a
prospective purchaser of Landlord’s interest or a mortgagee of Landlord’s
interest or assignee of any mortgage upon Landlord’s interest in the Premises.
If Tenant shall fail to provide such certificate within ten (10) days of receipt
by Tenant of a written request by Landlord as herein provided, such failure
shall, at Landlord’s election, constitute a Default under this Lease, and Tenant
shall be deemed to have given such certificate as above provided without
modification and shall be deemed to have admitted the accuracy of any
information supplied by Landlord to a prospective purchaser or mortgagee.

 

32. SUBORDINATION

 

Landlord shall have the right to cause this Lease to be and remain subject and
subordinate to any and all mortgages, deeds of trust and ground leases, if any
(“Encumbrances”) that are now or may hereafter be executed covering the
Premises, or any renewals, modifications, consolidations, replacements or
extensions thereof, for the full amount of all advances made or to be made
thereunder and without regard to the time or character of such advances,
together with interest thereon and subject to all the terms and provisions
thereof; provided, only, that in the event of termination of any such ground
lease or upon the foreclosure of any such mortgage or deed of trust, so long as
Tenant is not in default, the holder thereof (“Holder”) shall agree to recognize
Tenant’s rights under this Lease as long as Tenant shall pay the Rent and
observe and perform all the provisions of this Lease to be observed and
performed by Tenant. Within ten (10) days after Landlord’s written request,
Tenant shall execute, acknowledge and deliver any and all reasonable documents
required by Landlord or the Holder to effectuate such subordination. If Tenant
fails to do so, such failure shall constitute a Default by Tenant under this
Lease. Notwithstanding

 

33



--------------------------------------------------------------------------------

anything to the contrary set forth in this Paragraph 32, Tenant hereby attorns
and agrees to attorn to any person or entity purchasing or otherwise acquiring
the Premises at any sale or other proceeding or pursuant to the exercise of any
other rights, powers or remedies under such Encumbrance.

 

33. ENVIRONMENTAL COVENANTS

 

(a) Prior to executing this Lease, Tenant has completed, executed and delivered
to Landlord a Hazardous Materials Disclosure Certificate (“Initial Disclosure
Certificate”), a fully completed copy of which is attached hereto as Exhibit E
and incorporated herein by this reference. Tenant covenants, represents and
warrants to Landlord that the information on the Initial Disclosure Certificate
is true and correct and accurately describes the Hazardous Materials which will
be manufactured, treated, used or stored on or about the Premises by Tenant or
Tenant’s Agents. Tenant shall, on each anniversary of the Commencement Date and
at such other times as Tenant desires to manufacture, treat, use or store on or
about the Premises new or additional Hazardous Materials which were not listed
on the Initial Disclosure Certificate, complete, execute and deliver to Landlord
an updated Disclosure Certificate (each, an “Updated Disclosure Certificate”)
describing Tenant’s then current and proposed future uses of Hazardous Materials
on or about the Premises, which Updated Disclosure Certificates shall be in the
same format as that which is set forth in Exhibit E or in such updated format as
Landlord may require from time to time. Tenant shall deliver an Updated
Disclosure Certificate to Landlord not less than thirty (30) days prior to the
date Tenant intends to commence the manufacture, treatment, use or storage of
new or additional Hazardous Materials on or about the Premises, and Landlord
shall have the right to approve or disapprove such new or additional Hazardous
Materials in its sole and absolute discretion. Tenant shall make no use of
Hazardous Materials on or about the Premises except as described in the Initial
Disclosure Certificate or as otherwise approved by Landlord in writing in
accordance with this Paragraph 33(a).

 

(b) As used in this Lease, the term “Hazardous Materials” shall mean and include
any substance that is or contains: (i) any “hazardous substance” as now or
hereafter defined in § 101(14) of the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601
et seq.) or any regulations promulgated under CERCLA; (ii) any “hazardous waste”
as now or hereafter defined in the Resource Conservation and Recovery Act, as
amended (“RCRA”) (42 U.S.C. § 6901 et seq.) or any regulations promulgated under
RCRA; (iii) any substance now or hereafter regulated by the Toxic Substances
Control Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (iv) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (v) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (vi) polychlorinated
biphenyls; (vii) lead and lead-containing materials; or (viii) any additional
substance, material or waste (A) the presence of which on or about the Premises
(1) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (2) causes or threatens to cause a nuisance on
the Premises or any adjacent area or property or poses or threatens to pose a
hazard to the health or safety of persons on the Premises or any adjacent area
or property, or (3) which, if it emanated or migrated from the Premises, could
constitute a trespass, or (B) which is now or is hereafter classified or
considered to be hazardous or toxic under any Environmental Laws.

 

34



--------------------------------------------------------------------------------

(c) As used in this Lease, the term “Environmental Laws” shall mean and include:
(i) CERCLA, RCRA and TSCA; and (ii) any other federal, state or local laws,
ordinances, statutes, codes, rules, regulations, orders or decrees now or
hereinafter in effect relating to (A) pollution, (B) the protection or
regulation of human health, natural resources or the environment, (C) the
treatment, storage or disposal of Hazardous Materials, or (D) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.

 

(d) Tenant agrees that during its use and occupancy of the Premises it will: (i)
not (A) permit Hazardous Materials to be present on or about the Premises except
in a manner and quantity necessary for the ordinary performance of Tenant’s
business or (B) release, discharge or dispose of any Hazardous Materials on, in,
at, under, or emanating from, the Premises, the Building or the Project,
provided, however, that Tenant shall have the right to dispose of general office
products (such as cleaning solvents and copy machine and printer toner) in full
compliance with all Environmental Laws; (ii) comply with all Environmental Laws
relating to the Premises and the use of Hazardous Materials on or about the
Premises and not engage in or permit others to engage in any activity at the
Premises in violation of any Environmental Laws; and (iii) immediately notify
Landlord of (A) any inquiry, test, investigation or enforcement proceeding by
any governmental agency or authority against Tenant, Landlord or the Premises,
Building or Project relating to any Hazardous Materials or under any
Environmental Laws or (B) the occurrence of any event or existence of any
condition that would cause a breach of any of the covenants set forth in this
Paragraph 33.

 

(e) If Tenant’s use of Hazardous Materials on or about the Premises results in a
release, discharge or disposal of Hazardous Materials on, in, at, under, or
emanating from, the Premises, the Building or the Project, Tenant agrees to
investigate, clean up, remove or remediate such Hazardous Materials in full
compliance with: (i) the requirements of (A) all Environmental Laws and (B) any
governmental agency or authority responsible for the enforcement of any
Environmental Laws; and (ii) any additional requirements of Landlord that are
reasonably necessary to protect the value of the Premises, the Building or the
Project.

 

(f) Upon reasonable notice to Tenant, Landlord may inspect the Premises and
surrounding areas for the purpose of determining whether there exists on or
about the Premises any Hazardous Material or other condition or activity that is
in violation of the requirements of this Lease or of any Environmental Laws.
Such inspections may include, but are not limited to, entering the Premises or
adjacent property with drill rigs or other machinery for the purpose of
obtaining laboratory samples. Landlord shall not be limited in the number of
such inspections during the Term of this Lease. In the event (i) such
inspections reveal the presence of any such Hazardous Material or other
condition or activity in violation of the requirements of this Lease or of any
Environmental Laws, or (ii) Tenant or its Agents contribute or knowingly consent
to the presence of any Hazardous Materials in, on, under, through or about the
Premises, the Building or the Project or knowingly or negligently exacerbate the
condition of or the conditions caused by any Hazardous Materials in, on, under,
through or about the Premises, the Building or the Project, Tenant shall
reimburse Landlord for the cost of such inspections within ten (10) days of
receipt of a written statement therefor. Tenant will supply to Landlord such
historical and operational information regarding the Premises and surrounding
areas as may be reasonably requested to facilitate any such inspection and will
make available for meetings appropriate personnel having knowledge of such
matters. If different from the scheduled Expiration Date,

 

35



--------------------------------------------------------------------------------

Tenant agrees to give Landlord at least sixty (60) days’ prior notice of its
intention to vacate the Premises so that Landlord will have an opportunity to
perform such an inspection prior to such vacation. The right granted to Landlord
herein to perform inspections shall not create a duty on Landlord’s part to
inspect the Premises, or liability on the part of Landlord for Tenant’s use,
storage, treatment or disposal of Hazardous Materials, it being understood that
Tenant shall be solely responsible for all liability in connection therewith.

 

(g) Landlord shall have the right, but not the obligation, prior or subsequent
to a Default, without in any way limiting Landlord’s other rights and remedies
under this Lease, to enter upon the Premises, or to take such other actions as
it deems necessary or advisable, to investigate, clean up, remove or remediate
any Hazardous Materials or contamination by Hazardous Materials present on, in,
at, under, or emanating from, the Premises, the Building or the Project in
violation of Tenant’s obligations under this Lease or under any Environmental
Laws. Notwithstanding any other provision of this Lease, Landlord shall also
have the right, at its election, in its own name or as Tenant’s agent, to
negotiate, defend, approve and appeal, at Tenant’s expense, any action taken or
order issued by any governmental agency or authority with regard to any such
Hazardous Materials or contamination by Hazardous Materials. All costs and
expenses paid or incurred by Landlord in the exercise of the rights set forth in
this Paragraph 33 shall be payable by Tenant upon demand.

 

(h) Tenant shall surrender the Premises to Landlord upon the expiration or
earlier termination of this Lease free of debris, waste or Hazardous Materials
placed on, about or near the Premises by Tenant or Tenant’s Agents, and in a
condition which complies with all Environmental Laws and any additional
requirements of Landlord that are reasonably necessary to protect the value of
the Premises, the Building or the Project, including, without limitation, the
obtaining of any closure permits or other governmental permits or approvals
related to Tenant’s use of Hazardous Materials in or about the Premises.
Tenant’s obligations and liabilities pursuant to the provisions of this
Paragraph 33 shall survive the expiration or earlier termination of this Lease.
If it is determined by Landlord that the condition of all or any portion of the
Premises, the Building, and/or the Project is not in compliance with the
provisions of this Lease with respect to Hazardous Materials, including, without
limitation, all Environmental Laws, at the expiration or earlier termination of
this Lease, then at Landlord’s sole option, Landlord may require Tenant to hold
over possession of the Premises until Tenant can surrender the Premises to
Landlord in the condition in which the Premises existed as of the Commencement
Date and prior to the appearance of such Hazardous Materials except for normal
wear and tear, including, without limitation, the conduct or performance of any
closures as required by any Environmental Laws. The burden of proof hereunder
shall be upon Tenant. For purposes hereof, the term “normal wear and tear” shall
not include any deterioration in the condition or diminution of the value of any
portion of the Premises, the Building, and/or the Project in any manner
whatsoever related to directly, or indirectly, Hazardous Materials. Any such
holdover by Tenant will be with Landlord’s consent, will not be terminable by
Tenant in any event or circumstance and will otherwise be subject to the
provisions of Paragraph 36 of this Lease.

 

(i) Tenant agrees to indemnify and hold harmless Landlord from and against any
and all claims, losses (including, without limitation, loss in value of the
Premises, the Building or the Project, liabilities and expenses (including
attorneys’ fees)) sustained by Landlord attributable to

 

36



--------------------------------------------------------------------------------

(i) any Hazardous Materials placed on or about the Premises, the Building or the
Project by Tenant or Tenant’s Agents, or (ii) Tenant’s breach of any provision
of this Paragraph 33.

 

(j) Notwithstanding anything in this Lease to the contrary, Tenant shall not be
responsible for the clean-up, monitoring or remediation of, and shall not be
required to indemnify Landlord against any claims, losses, liabilities or
expenses resulting from, any Hazardous Materials placed on or about the Premises
by parties other than Tenant or Tenant’s Agents, except to the extent that the
contamination caused by such Hazardous Materials has been knowingly or
negligently exacerbated by Tenant or Tenant’s Agents or by Tenant’s failure to
perform its obligations under this Paragraph 33.

 

(k) The provisions of this Paragraph 33 shall survive the expiration or earlier
termination of this Lease.

 

34. NOTICES

 

All notices and demands which are required or may be permitted to be given to
either party by the other hereunder shall be in writing and shall be sent by
United States mail, postage prepaid, certified, or by personal delivery or
overnight courier, addressed to the addressee at Tenant’s Address or Landlord’s
Address as specified in the Basic Lease Information, or to such other place as
either party may from time to time designate in a notice to the other party
given as provided herein. Copies of all notices and demands given to Landlord
shall additionally be sent to Landlord’s property manager at the address
specified in the Basic Lease Information or at such other address as Landlord
may specify in writing from time to time. Notice shall be deemed given upon
actual receipt (or attempted delivery if delivery is refused), if personally
delivered, or one (1) business day following deposit with a reputable overnight
courier that provides a receipt, or on the third (3rd) day following deposit in
the United States mail in the manner described above.

 

35. WAIVER

 

The waiver of any breach of any term, covenant or condition of this Lease shall
not be deemed to be a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition herein
contained. The subsequent acceptance of Rent by Landlord shall not be deemed to
be a waiver of any preceding breach by Tenant, other than the failure of Tenant
to pay the particular rental so accepted, regardless of Landlord’s knowledge of
such preceding breach at the time of acceptance of such Rent. No delay or
omission in the exercise of any right or remedy of Landlord in regard to any
Default by Tenant shall impair such a right or remedy or be construed as a
waiver. Any waiver by Landlord of any Default must be in writing and shall not
be a waiver of any other Default concerning the same or any other provisions of
this Lease.

 

36. HOLDING OVER

 

Any holding over after the expiration of the Term, without the express written
consent of Landlord, shall constitute a Default and, without limiting Landlord’s
remedies provided in this Lease, such holding over shall be construed to be a
tenancy at sufferance, at a rental rate equal to the greater of one hundred
fifty percent (150%) of the fair market rental value for the Premises as

 

37



--------------------------------------------------------------------------------

determined by Landlord or two hundred percent (200%) of the Base Rent last due
in this Lease, plus Additional Rent, and shall otherwise be on the terms and
conditions herein specified, so far as applicable; provided, however, that in no
event shall any renewal or expansion option or other similar right or option
contained in this Lease be deemed applicable to any such tenancy at sufferance.
If the Premises are not surrendered at the end of the Term or sooner termination
of this Lease, and in accordance with the provisions of Paragraphs 12 and 33(h),
Tenant shall indemnify, defend and hold Landlord harmless from and against any
and all loss or liability resulting from delay by Tenant in so surrendering the
Premises including, without limitation, any loss or liability resulting from any
claim against Landlord made by any succeeding tenant or prospective tenant
founded on or resulting from such delay and losses to Landlord due to lost
opportunities to lease any portion of the Premises to any such succeeding tenant
or prospective tenant, together with, in each case, actual attorneys’ fees and
costs.

 

37. SUCCESSORS AND ASSIGNS

 

The terms, covenants and conditions of this Lease shall, subject to the
provisions as to assignment, apply to and bind the heirs, successors, executors,
administrators and assigns of all of the parties hereto. If Tenant shall consist
of more than one entity or person, the obligations of Tenant under this Lease
shall be joint and several.

 

38. TIME

 

Time is of the essence of this Lease and each and every term, condition and
provision herein.

 

39. BROKERS

 

Landlord and Tenant each represents and warrants to the other that neither it
nor its officers or agents nor anyone acting on its behalf has dealt with any
real estate broker except the Broker(s) specified in the Basic Lease Information
in the negotiating or making of this Lease, and each party agrees to indemnify
and hold harmless the other from any claim or claims, and costs and expenses,
including attorneys’ fees, incurred by the indemnified party in conjunction with
any such claim or claims of any other broker or brokers to a commission in
connection with this Lease as a result of the actions of the indemnifying party.

 

40. LIMITATION OF LIABILITY

 

Tenant agrees that, in the event of any default or breach by Landlord with
respect to any of the terms of the Lease to be observed and performed by
Landlord: (a) Tenant shall look solely to the then-current landlord’s interest
in the Building for the satisfaction of Tenant’s remedies for the collection of
a judgment (or other judicial process) requiring the payment of money by
Landlord; (b) no other property or assets of Landlord, its partners,
shareholders, officers, directors, employees, investment advisors, or any
successor in interest of any of them (collectively, the “Landlord Parties”)
shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Tenant’s remedies; (c) no personal liability shall at any time
be asserted or enforceable against the Landlord Parties; and (d) no judgment
will be taken against the Landlord Parties. The provisions of this section shall
apply only to the Landlord and the parties herein described, and shall not be
for the benefit of any insurer nor any other third party.

 

38



--------------------------------------------------------------------------------

41. FINANCIAL STATEMENTS

 

Within ten (10) days after Landlord’s request, which request shall not be made
more than once every six (6) months (except in the case of a contemplated sale
or refinancing of the Building or Project by Landlord), Tenant shall deliver to
Landlord the then current financial statements of Tenant (including interim
periods following the end of the last fiscal year for which annual statements
are available), prepared or compiled by a certified public accountant, including
a balance sheet and profit and loss statement for the most recent prior year,
all prepared in accordance with generally accepted accounting principles
consistently applied; provided, however, that if Tenant is a public company,
Tenant shall only be required to deliver to Landlord the financial statements
and information that Tenant furnishes to the Securities and Exchange Commission
(“SEC”). Landlord shall keep Tenant’s financial statements confidential, except
that (i) Landlord shall have the right to disclose such statements to
prospective purchasers and lenders and to Landlord’s partners, property
managers, consultants and advisors, including accountants and attorneys, and
otherwise as required by law or legal process, and (ii) Landlord shall have no
obligation to maintain the confidentiality of any financial statements or other
information which has been filed with the SEC or is otherwise in the public
domain.

 

42. RULES AND REGULATIONS

 

Tenant agrees to comply with such reasonable rules and regulations as Landlord
may adopt from time to time for the orderly and proper operation of the Building
and the Project. Such rules may include but shall not be limited to the
following: (a) restriction of employee parking to a limited, designated area or
areas; and (b) regulation of the removal, storage and disposal of Tenant’s
refuse and other rubbish at the sole cost and expense of Tenant. The then
current rules and regulations shall be binding upon Tenant upon delivery of a
copy of them to Tenant. Landlord shall not be responsible to Tenant for the
failure of any other person to observe and abide by any of said rules and
regulations. Landlord’s current rules and regulations are attached to this Lease
as Exhibit D.

 

43. MORTGAGEE PROTECTION

 

(a) Modifications for Lender. If, in connection with obtaining financing for the
Project or any portion thereof, Landlord’s lender shall request reasonable
modifications to this Lease as a condition to such financing, Tenant shall not
unreasonably withhold, delay or defer its consent to such modifications,
provided that such modifications do not decrease Tenant’s rights or increase
Tenant’s obligations under this Lease.

 

(b) Rights to Cure. Tenant agrees to give to any trust deed or mortgage holder
(“Holder”), by registered mail, at the same time as it is given to Landlord, a
copy of any notice of default given to Landlord, provided that, prior to such
notice, Tenant has been notified, in writing (by way of notice of assignment of
rents and leases, or otherwise) of the address of such Holder. Tenant further
agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then the Holder shall have an additional twenty (20)
days after expiration of such period, or after receipt of such notice from
Tenant (if such notice to the Holder is required by this Paragraph 43(b)),
whichever shall last occur within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary

 

39



--------------------------------------------------------------------------------

if within such twenty (20) days, any Holder has commenced and is diligently
pursuing the remedies necessary to cure such default (including, but not limited
to, commencement of foreclosure proceedings, if necessary to effect such cure),
in which event this Lease shall not be terminated.

 

44. ENTIRE AGREEMENT

 

This Lease, including the Exhibits and any Addenda attached hereto, which are
hereby incorporated herein by this reference, contains the entire agreement of
the parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties, not embodied herein or therein, shall be
of any force and effect.

 

45. INTEREST

 

Any installment of Rent and any other sum due from Tenant under this Lease which
is not received by Landlord within ten (10) days from when the same is due shall
bear interest from the date such payment was originally due under this Lease
until paid at an annual rate equal to the maximum rate of interest permitted by
law. Payment of such interest shall not excuse or cure any Default by Tenant. In
addition, Tenant shall pay all costs and attorneys’ fees incurred by Landlord in
collection of such amounts.

 

46. CONSTRUCTION

 

This Lease shall be construed and interpreted in accordance with the laws of the
State of California. The parties acknowledge and agree that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall be employed in the interpretation of this Lease, including
the Exhibits and any Addenda attached hereto. All captions in this Lease are for
reference only and shall not be used in the interpretation of this Lease.
Whenever required by the context of this Lease, the singular shall include the
plural, the masculine shall include the feminine, and vice versa. If any
provision of this Lease shall be determined to be illegal or unenforceable, such
determination shall not affect any other provision of this Lease and all such
other provisions shall remain in full force and effect.

 

47. REPRESENTATIONS AND WARRANTIES OF TENANT

 

Tenant hereby makes the following representations and warranties, each of which
is material and being relied upon by Landlord, is true in all respects as of the
date of this Lease, and shall survive the expiration or termination of the
Lease.

 

(a) If Tenant is an entity, Tenant is duly organized, validly existing and in
good standing under the laws of the state of its organization and the persons
executing this Lease on behalf of Tenant have the full right and authority to
execute this Lease on behalf of Tenant and to bind Tenant without the consent or
approval of any other person or entity. Tenant has full power, capacity,
authority and legal right to execute and deliver this Lease and to perform all
of its obligations hereunder. This Lease is a legal, valid and binding
obligation of Tenant, enforceable in accordance with its terms.

 

40



--------------------------------------------------------------------------------

(b) Tenant has not (i) made a general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition by any creditors, (iii) suffered the appointment of a
receiver to take possession of all or substantially all of its assets, (iv)
suffered the attachment or other judicial seizure of all or substantially all of
its assets, (v) admitted in writing its inability to pay its debts as they come
due, or (vi) made an offer of settlement, extension or composition to its
creditors generally.

 

48. SECURITY

 

(a) Tenant acknowledges and agrees that, while Landlord may engage security
personnel to patrol the Building or the Project, Landlord is not providing any
security services with respect to the Premises, the Building or the Project and
that Landlord shall not be liable to Tenant for, and Tenant waives any claim
against Landlord with respect to, any loss by theft or any other damage suffered
or incurred by Tenant in connection with any unauthorized entry into the
Premises or any other breach of security with respect to the Premises, the
Building or the Project.

 

(b) Tenant hereby agrees to the exercise by Landlord and Landlord’s Agents,
within their sole discretion, of such security measures as, but not limited to,
the evacuation of the Premises, the Building or the Project for cause, suspected
cause or for drill purposes, the denial of any access to the Premises, the
Building or the Project and other similarly related actions that it deems
necessary to prevent any threat of property damage or bodily injury. The
exercise of such security measures by Landlord and Landlord’s Agents, and the
resulting interruption of service and cessation of Tenant’s business, if any,
shall not be deemed an eviction or disturbance of Tenant’s use and possession of
the Premises, or any part thereof, or render Landlord or Landlord’s Agents
liable to Tenant for any resulting damages or relieve Tenant from Tenant’s
obligations under this Lease.

 

49. JURY TRIAL WAIVER

 

Landlord and Tenant each hereby waive any right to trial by jury with respect to
any action or proceeding (a) brought by Landlord, Tenant or any other party,
relating to (i) this Lease and/or any understandings or prior dealings between
the parties hereto, or (ii) the Premises, the Building or the Project or any
part thereof, or (b) to which Landlord is a party. Landlord and Tenant each
hereby agree that this Lease constitutes a written consent to waiver of trial by
jury pursuant to the provisions of California Code of Civil Procedure Section
631, and Landlord and Tenant do each hereby constitute and appoint the other
party its true and lawful attorney-in-fact, which appointment is coupled with an
interest, and Landlord and Tenant do each hereby authorize and empower the other
party, in the name, place and stead of the first party, to file this Lease with
the clerk or judge of any court of competent jurisdiction as a statutory written
consent to waiver of trial by jury.

 

50. OPTION TO RENEW

 

Tenant shall have one (1) option (the “Renewal Option”) to extend the Term for a
period of five (5) years beyond the Expiration Date (the “Renewal Term”). The
Renewal Option is personal to Tenant and may not be exercised by or on behalf of
any sublessee or assignee, or by any other successor or assign of Tenant, except
for a Tenant Affiliate to whom Tenant assigns its

 

41



--------------------------------------------------------------------------------

entire right, title and interest in and to this Lease pursuant to Paragraph 24
above. The Renewal Option shall be effective only if Tenant is not in Default
under this Lease, nor has any event occurred which with the giving of notice or
the passage of time, or both, would constitute a Default hereunder, either at
the time of exercise of the Renewal Option or the time of commencement of the
Renewal Term. The Renewal Option must be exercised, if at all, by written notice
(“Election Notice”) from Tenant to Landlord given not less than nine (9) months
prior to the expiration of the Term. Except as hereinafter provided in this
Paragraph 50, any such notice given by Tenant to Landlord shall be irrevocable.
If Tenant fails to exercise the Renewal Option in a timely manner as provided
for above, the Renewal Option shall be void. The Renewal Term shall be upon the
same terms and conditions as the initial Term, except that the annual Base Rent
during the Renewal Term (the “Renewal Rate”) shall be equal to a rate specified
by Landlord in writing and furnished to Tenant. Landlord shall endeavor to
notify Tenant in writing (such notice being hereinafter referred to as the
“Renewal Rate Notice”) of the Renewal Rate within thirty (30) days after
Landlord’s receipt of the Election Notice; provided, however, that if Tenant
delivers its Election Notice to Landlord more than twelve (12) months prior to
the expiration of the Term, then Landlord shall have the right to defer
delivering its Renewal Rate Notice to Tenant until the final twelve (12) months
of the Term. Tenant shall have ten (10) days after receipt of the Renewal Rate
Notice (the “Response Period”) to advise Landlord whether or not Tenant accepts
the Renewal Rate. If Tenant agrees to pay the Renewal Rate, then Landlord and
Tenant shall promptly enter into an amendment to this Lease providing for the
lease of the Premises by Tenant during the Renewal Term upon the terms stated in
the Renewal Rate Notice. If Tenant does not agree to pay the Renewal Rate,
Tenant shall have the right to rescind its Election Notice in writing within the
Response Period and neither party shall have any further rights or obligations
under this Paragraph 50. If Tenant fails to provide Landlord with written notice
of rescission prior to the expiration of the Response Period, then Tenant shall
be deemed to have agreed to pay the Renewal Rate. No further renewal option
shall be available to Tenant at the end of the Renewal Term.

 

42



--------------------------------------------------------------------------------

Landlord and Tenant have executed and delivered this Lease as of the Lease Date
specified in the Basic Lease Information.

 

LANDLORD:  

HARBOR INVESTMENT PARTNERS,

a California general partnership

    By:  

Aetna Life Insurance Company,

a Connecticut corporation,

its General Partner

        By:   UBS Brinson Realty Investors LLC its Investment Advisor and Agent
            By:  

/s/ Cynthia Stevenin

--------------------------------------------------------------------------------

               

Cynthia Stevenin

Vice President

TENANT:  

COPPER MOUNTAIN NETWORKS, INC.,

a Delaware corporation

    By:  

John A. Creelman

--------------------------------------------------------------------------------

    Name:   John A. Creelman     Title:   V.P. Finance / C.F.O.

 

43



--------------------------------------------------------------------------------

EXHIBIT A

 

LOGO [g8617186171.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

 

TENANT IMPROVEMENTS

 

This exhibit, entitled “Tenant Improvements”, is and shall constitute Exhibit B
to the Lease Agreement, dated as of the Lease Date, by and between Landlord and
Tenant for the Premises. The terms and conditions of this Exhibit B are hereby
incorporated into and are made a part of the Lease. Capitalized terms used, but
not otherwise defined, in this Exhibit B have the meanings ascribed to such
terms in the Lease.

 

1. Landlord’s Work

 

Concurrently with the construction of the Tenant Improvements, Landlord shall
provide sixty (60) tons of new air conditioning units for the Building
(“Landlord’s Work”); provided, however, that the costs of additional ductwork
and vents and other expenses of distributing the air throughout the Building (as
opposed to the cost of the units themselves) shall not be deemed “Landlord’s
Work,” but rather, shall be considered “Tenant Improvements” and shall be paid
for out of the Tenant Improvements Allowance. The costs of Landlord’s Work shall
be amortized over a useful life of fifteen (15) years and billed to Tenant as
Additional Rent in accordance with Paragraph 4(b) of the Lease.

 

2. Tenant Improvements

 

Subject to the conditions set forth below, Landlord agrees to construct certain
Tenant Improvements in the Premises pursuant to the terms of this Exhibit B.

 

3. Definition

 

“Tenant Improvements” as used in the Lease and this Exhibit B shall include only
those improvements within the interior portions of the Premises which are
depicted on the Final Plans and Specifications (hereafter defined in Paragraph
4) or described herein below. “Tenant Improvements” shall specifically not
include any Alterations installed or constructed by Tenant, and any of Tenant’s
Property.

 

The Tenant Improvements may include:

 

(a) Partitioning, doors, floor coverings, finishes, ceilings, wall coverings and
painting, millwork and similar items.

 

(b) Electrical wiring, lighting fixtures, outlets and switches, and other
electrical work.

 

(c) Duct work, terminal boxes, diffusers and accessories required for the
completion of the heating, ventilation and air conditioning systems serving the
Premises, including the cost of meter and key control for after-hour air
conditioning.

 

(d) Any additional Tenant requirements including, but not limited to, odor
control, special heating, ventilation and air conditioning, noise or vibration
control or other special systems.

 

B–1



--------------------------------------------------------------------------------

(e) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories installed within
the Building and serving the Premises.

 

(f) All plumbing, fixtures, pipes, and accessories to be installed within the
Building and serving the Premises.

 

4. Plans and Specifications

 

Landlord shall retain an architect selected by Landlord for the preparation of
preliminary and final working architectural and engineering plans and
specifications for the Tenant Improvements (“Final Plans and Specifications”).
Landlord reserves the right to substitute for the Architect another architect of
its selection. Tenant shall cooperate diligently with the Architect and shall
furnish within ten (10) days after request therefor, all information required by
the Architect for completion of the Final Plans and Specifications, and shall
provide (in writing, if requested by Landlord), not later than three (3)
business days after request therefor, any approval or disapproval of preliminary
or Final Plans and Specifications which Tenant is permitted to give under this
Exhibit B. The Final Plans and Specifications shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld. Landlord shall not
be deemed to have acted unreasonably if it withholds its approval of any plans,
specifications, drawings or other details or of any Change Request (hereafter
defined in Paragraph 9 below) because, in Landlord’s reasonable opinion, the
work as described in any such item, or any Change Request, as the case may be:
(a) is likely to adversely affect Building systems, the structure of the
Building or the safety of the Building and/or its occupants; (b) might impair
Landlord’s ability to furnish services to Tenant or other tenants in the
Project; (c) would increase the cost of operating the Project; (d) would violate
any Laws; (e) contains or uses Hazardous Materials; (f) would adversely affect
the appearance of the Building or the Project or the marketability of the
Premises to subsequent tenants; (g) might adversely affect another tenant’s
premises or such other tenant’s use and enjoyment of such premises; (h) is
prohibited by any ground lease affecting the Building and/or the Project, any
Private Restrictions or any mortgage, trust deed or other instrument encumbering
the Building and/or the Project; (i) is likely to be substantially delayed
because of unavailability or shortage of labor or materials necessary to perform
such work or the difficulties or unusual nature of such work; (j) is not, at a
minimum in accordance with Landlord’s building standards; or (k) would increase
the Tenant Improvements Cost (defined in Paragraph 7 below) by more than twenty
percent (20%) from the cost originally estimated and anticipated by the parties.
The foregoing reasons, however, shall not be the only reasons for which Landlord
may withhold its approval, whether or not such other reasons are similar or
dissimilar to the foregoing. Neither the approval by Landlord of the Final Plans
and Specifications or any other plans, specifications, drawings or other items
associated with the Tenant Improvements nor Landlord’s performance, supervision
or monitoring of the Tenant Improvements shall constitute any warranty or
covenant by Landlord to Tenant of the adequacy of the design for Tenant’s
intended use of the Premises. Tenant agrees to, and does hereby, assume full and
complete responsibility to ensure that the Tenant Improvements and the Final
Plans and Specifications are adequate to fully meet the needs and requirements
of Tenant’s intended operations of its business within the Premises and Tenant’s
use of the Premises. Landlord and Tenant shall indicate their approval of the
Final Plans and Specifications by initialing them and attaching them to the
Lease as Exhibit B-1. Upon completion of the Final Plans and Specifications and
approval thereof by Landlord and Tenant, Landlord will obtain

 

B–2



--------------------------------------------------------------------------------

subcontractor trade bids and furnish a cost breakdown to Tenant. In the event
the estimated Tenant Improvements Cost, based on such bids and the reasonably
anticipated costs of other items constituting the Tenant Improvements Cost,
exceeds the sum of the Tenant Improvements Allowance (hereafter defined in
Paragraph 6) plus any amounts which Tenant desires to pay as an Excess Tenant
Improvements Cost (hereafter defined in Paragraph 8) (“Tenant’s T.I. Budget”),
at Tenant’s request, the Final Plans and Specifications may be revised once, at
Tenant’s cost and expense. Any such revisions shall be subject to Landlord’s
approval, and the amended Final Plans and Specifications, as approved by
Landlord and Tenant, shall thereafter be deemed to be the Final Plans and
Specifications for the Tenant Improvements. The amended Final Plans and
Specifications shall be approved by Tenant (in writing, if requested by
Landlord) not later than three (3) days after Landlord’s request therefor.
Landlord shall thereafter submit such amended Final Plans and Specifications to
the Contractor (as hereinafter defined) and subcontractor for re-bidding, and
shall furnish a cost breakdown to Tenant. If the estimated Tenant Improvements
Cost, as determined by the bids based on the amended Final Plans and
Specifications and the reasonably anticipated costs of other items constituting
the Tenant Improvements Cost, result in an Excess Tenant Improvements Cost, then
Tenant shall pay such Excess Tenant Improvements Cost as and when required by
Paragraph 8. Tenant’s failure to approve or disapprove any matters which Tenant
shall be entitled to approve or disapprove pursuant to this Paragraph 4 shall be
conclusively deemed to be approval of same by Tenant.

 

5. Landlord To Construct Improvements

 

When the Final Plans and Specifications (as amended, if required by Paragraph 4
above) have been approved by Landlord and Tenant, Landlord shall submit such
Final Plans and Specifications to all governmental authorities having rights of
approval over the Tenant Improvement work and shall apply for all governmental
approvals and building permits. Subject to satisfaction of all conditions
precedent and subsequent to its obligations under this Exhibit B, and further
subject to the provisions of Paragraph 8, Landlord shall thereafter commence and
proceed to complete construction of the Tenant Improvements with a contractor
selected by Landlord (the “Contractor”). Prior to the commencement of
construction, Landlord shall cause the Contractor to execute an AIA Document
A111, “Cost of the Work Plus a Fee With a Guaranteed Maximum Price,” or a
similar construction contract providing for a guaranteed maximum price for the
Tenant Improvements.

 

6. Tenant Improvements Allowance

 

Landlord shall provide an allowance for the planning and construction of the
Tenant Improvements in the amount specified in the Basic Lease Information
(“Tenant Improvements Allowance”). The Tenant Improvements Allowance shall be
the maximum contribution by Landlord for the Tenant Improvements Cost. Should
the actual cost of planning and constructing those Tenant Improvements depicted
on the Final Plans and Specifications be less than the Tenant Improvements
Allowance, the Tenant Improvements Allowance shall be reduced to an amount equal
to said actual cost.

 

B–3



--------------------------------------------------------------------------------

7. Tenant Improvements Cost

 

The Tenant Improvements Cost (“Tenant Improvements Cost”) shall include all
costs and expenses associated with the design, preparation, approval and
construction of the Tenant Improvements, including, but not limited to, the
following:

 

(a) All costs of preliminary and final architectural and engineering plans and
specifications for the Tenant Improvements, and engineering costs associated
with completion of the State of California energy utilization calculations under
Title 24 legislation;

 

(b) All costs of obtaining building permits and other necessary authorizations
and approvals from local governmental authorities;

 

(c) All costs of interior design and finish schedule plans and specifications
including as-built drawings;

 

(d) All direct and indirect costs of procuring, constructing and installing the
Tenant Improvements in the Premises, including, but not limited to, the
construction fee for overhead and profit and the cost of all on-site supervisory
and administrative staff, office, equipment and temporary services rendered by
Landlord’s contractor in connection with construction of the Tenant Improvements
and all labor (including overtime) and materials constituting the Tenant
Improvements;

 

(e) All fees payable to the Architect, general contractor, subcontractors and
Landlord’s engineering firm if they are required by Tenant and/or any
governmental authorities to redesign any portion of the Tenant Improvements
following Tenant’s approval of the Final Plans and Specifications;

 

(f) All construction and project management fees payable by Landlord to
Landlord’s property management company or any other individual or entity,
provided, however, that such fees shall not exceed four percent (4%) of the
aggregate cost (“hard” and “soft” costs) of the work; and

 

(g) Utility connection fees.

 

In no event shall the Tenant Improvements Cost include (1) any costs of
procuring, constructing or installing in the Premises any of Tenant’s Property,
(2) the costs of Landlord’s Work, or (3) any costs of removing any Hazardous
Materials existing in the Premises prior to the date of this Lease.

 

8. Excess Tenant Improvements Cost

 

If the Tenant Improvements Cost is more than the Tenant Improvements Allowance,
then the difference between the Tenant Improvements Cost and the Tenant
Improvements Allowance (“Excess Tenant Improvements Cost”) shall be paid by
Tenant to Landlord in cash, within ten (10) days of delivery of statements from
Landlord to Tenant therefor. If construction of the Tenant Improvements will
result in an Excess Tenant Improvements Cost, Landlord shall not be obligated to
commence or continue construction of the Tenant Improvements if payment of the

 

B–4



--------------------------------------------------------------------------------

Excess Tenant Improvements Costs by Tenant is not received within ten (10) days
after delivery by Landlord to Tenant of a statement therefor; provided, however,
that Landlord may, at its option, commence or continue construction of the
Tenant Improvements, in which event Tenant shall pay the Excess Tenant
Improvements Cost within ten (10) days after delivery by Landlord to Tenant of
the statement therefor. If Landlord so elects to commence construction of the
Tenant Improvements or has already commenced construction of the Tenant
Improvements when there occurs an Excess Tenant Improvements Cost, then Landlord
shall be entitled to suspend or terminate construction of the Tenant
Improvements if payment by Tenant to Landlord of the Excess Tenant Improvement
Costs has not been received within ten (10) days after delivery by Landlord to
Tenant of a statement therefor.

 

9. Change Request

 

When the Final Plans and Specifications have been approved by Landlord, there
shall be no changes without Landlord’s prior written consent, except for: (a)
necessary on-site installation variations or minor changes necessary to comply
with building codes and other governmental regulations; (b) one revision, if
requested by Tenant, to adjust the estimated Tenant Improvements Cost to
Tenant’s T.I. Budget therefor, as permitted by Paragraph 4 above; and (c)
changes approved in writing by both parties. Any costs related to such
governmentally required or requested and approved changes shall be added to the
Tenant Improvements Cost and, to the extent such cost results in Excess Tenant
Improvements Cost, shall be paid for by Tenant as and with any Excess Tenant
Improvements Cost as set forth in Paragraph 8. The billing for such additional
costs to Tenant shall be accompanied by evidence of the amounts billed as is
customarily used in the business. Costs related to changes shall include,
without limitation, any architectural or design fees, construction management
fees and Landlord’s general contractor’s price for effecting the change.

 

10. Termination

 

If the Lease is terminated prior to completion of the Tenant Improvements for
any reason due to the Default of Tenant under the Lease, in addition to any
other damages available to Landlord, Tenant shall pay to Landlord, within five
(5) days of receipt of a statement therefor, all costs incurred by Landlord
through the date of termination in connection with the Tenant Improvements.
Landlord shall have the right to terminate the Lease, upon written notice to
Tenant, if Landlord is unable to obtain a building permit for the Tenant
Improvements within one hundred twenty (120) days from the date the Lease is
mutually executed.

 

11. Interest

 

Any payments required to be made by Tenant hereunder which are not paid when due
shall bear interest at the maximum rate permitted by law from the due date
therefor until paid.

 

12. Disclaimer

 

Landlord shall have no liability to Tenant in the event construction of the
Tenant Improvements is delayed or prevented due to any cause beyond Landlord’s
reasonable control. If Tenant is entitled or permitted to enter the Premises
prior to completion of the Tenant Improvements, Landlord shall not be liable to
Tenant or Tenant’s Agents for any loss or damage

 

B–5



--------------------------------------------------------------------------------

to property, or injury to person, arising from or related to construction of the
Tenant Improvements. Tenant shall take all reasonable precautions to protect
against such loss, damage or injury during construction of the Tenant
Improvements, and shall not interfere with the conduct of the Tenant Improvement
work. Tenant shall cooperate with all reasonable directives of Landlord and
Landlord’s contractor in order to minimize any disruption or delay in completion
of the Tenant Improvements work.

 

13. Construction Warranties

 

Landlord shall obtain from the Contractor such warranties as are typically
provided by contractors in the construction of interior tenant improvements
similar to the Tenant Improvements (collectively, “Construction Warranties”). In
the event Tenant is required to perform any repair or maintenance obligations
pursuant to the terms of the Lease, which repairs or maintenance are covered by
Construction Warranties, Landlord shall either enforce such Construction
Warranties or shall assign the same to Tenant and shall permit Tenant to enforce
the same.

 

14. Punch List

 

As soon as reasonably possible after the date on which the Tenant Improvements
are substantially complete, Landlord, Tenant and the Contractor shall meet at
the Premises at a mutually convenient time and jointly prepare a list (“Punch
List”) of minor, corrective work to be completed. Landlord shall cause the
Contractor to complete the items on the Punch List as soon as reasonably
practicable following the preparation of the Punch List.

 

15. Lease Provisions; Conflict

 

The terms and provisions of the Lease, insofar as they are applicable, in whole
or in part, to this Exhibit B, are hereby incorporated herein by reference. In
the event of any conflict between the terms of the Lease and this Exhibit B, the
terms of this Exhibit B shall prevail. Any amounts payable by Tenant to Landlord
hereunder shall be deemed to be Additional Rent under the Lease and, upon any
default in the payment of same, Landlord shall have all rights and remedies
available to it as provided for in the Lease.

 

B–6



--------------------------------------------------------------------------------

EXHIBIT B-1

 

FINAL PLANS AND SPECIFICATIONS

 

Reference is hereby made to that certain Lease Agreement dated February 14,
2000, by and between HARBOR INVESTMENT PARTNERS, a California general
partnership, as landlord (“Landlord”), COPPER MOUNTAIN NETWORKS, INC., a
Delaware corporation, as tenant (“Tenant”) (“Lease Agreement”).

 

The Final Plans and Specifications (as defined in Exhibit B to the Lease
Agreement) consists of the following described drawings, specifications and
other documents:

 

    Title of Drawing, Specification or             Other Document   Date    

 

The Final Plans and Specifications have been initialed by both Landlord and
Tenant and are on file with Landlord.

 

Initials:    __________    __________           Landlord    Tenant     

 

B-1–1



--------------------------------------------------------------------------------

EXHIBIT C

 

COMMENCEMENT AND EXPIRATION DATE MEMORANDUM

 

LANDLORD:    HARBOR INVESTMENT PARTNERS TENANT:    COPPER MOUNTAIN NETWORKS,
INC. LEASE DATE:    February 14, 2000 PREMISES:    Located At 1850 Embarcadero
Road, Palo Alto, California

 

Tenant hereby accepts the Premises as being in the condition required under the
Lease, with all Tenant Improvements completed (except for minor punchlist items
which Landlord agrees to complete).

 

The Commencement Date of the Lease is hereby established as             , 2000
and the Expiration Date is             , 2007.

 

TENANT:  

COPPER MOUNTAIN NETWORKS, INC.,

a Delaware corporation

    By:  

 

--------------------------------------------------------------------------------

    Name:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

 

Approved and Agreed:

 

LANDLORD:

 

HARBOR INVESTMENT PARTNERS,

a California general partnership

By:  

Aetna Life Insurance Company,

a Connecticut corporation,

its General Partner

    By:  

UBS Brinson Realty Investors LLC

Its Investment Advisor and Agent

        By:  

 

--------------------------------------------------------------------------------

           

Cynthia Stevenin

Vice President

 

C–1



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

This exhibit, entitled “Rules and Regulations,” is and shall constitute Exhibit
D to the Lease Agreement, dated as of the Lease Date, by and between landlord
and Tenant for the Premises. The terms and conditions of this Exhibit D are
hereby incorporated into and are made a part of the Lease. Capitalized terms
used, but not otherwise defined, in this Exhibit D have the meanings ascribed to
such terms in the Lease.

 

1. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without the consent of Landlord.

 

2. All window coverings installed by Tenant and visible from the outside of the
building require the prior written approval of Landlord.

 

3. Tenant shall not use, keep or permit to be used or kept any foul or noxious
gas or substance or any flammable or combustible materials on or around the
Premises, except to the extent that Tenant is permitted to use the same under
the terms of Paragraph 33 of the Lease.

 

4. Tenant shall not alter any lock or install any new locks or bolts on any door
at the Premises without the prior consent of Landlord.

 

5. Tenant shall not make any duplicate keys without the prior consent of
Landlord.

 

6. Tenant shall park motor vehicles in parking areas designated by Landlord
except for loading and unloading. During those periods of loading and unloading,
Tenant shall not unreasonably interfere with traffic flow around the Building or
the Project and loading and unloading areas of other tenants. Tenant shall not
park motor vehicles in designated parking areas after the conclusion of normal
daily business activity.

 

7. Tenant shall not disturb, solicit or canvas any tenant or other occupant of
the Building or Project and shall cooperate to prevent same.

 

8. No person shall go on the roof without Landlord’s permission.

 

9. Business machines and mechanical equipment belonging to Tenant which cause
noise or vibration that may be transmitted to the structure of the Building, to
such a degree as to be objectionable to Landlord or other tenants, shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or in noise-dampening housing or other devices sufficient to eliminate noise or
vibration.

 

10. All goods, including material used to store goods, delivered to the Premises
of Tenant shall be immediately moved into the Premises and shall not be left in
parking or receiving areas overnight.

 

11. Tractor trailers which must be unhooked or parked with dolly wheels beyond
the concrete loading areas must use steel plates or wood blocks under the dolly
wheels to prevent damage to the asphalt paving surfaces. No parking or storing
of such trailers will be permitted in the auto parking areas of the Project or
on streets adjacent thereto.

 

D–1



--------------------------------------------------------------------------------

12. Forklifts which operate on asphalt paving areas shall not have solid rubber
tires and shall only use tires that do not damage the asphalt.

 

13. Tenant is responsible for the storage and removal of all trash and refuse.
All such trash and refuse shall be contained in suitable receptacles stored
behind screened enclosures at locations approved by Landlord.

 

14. Tenant shall not store or permit the storage or placement of goods or
merchandise in or around the common areas surrounding the Premises. No displays
or sales of merchandise shall be allowed in the parking lots or other common
areas.

 

15. Tenant shall not permit any animals, including, but not limited to, any
household pets, to be brought or kept in or about the Premises, the Building,
the Project or any of the common areas.

 

D–2



--------------------------------------------------------------------------------

EXHIBIT E

 

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

 

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease Agreement”), on
an annual basis in accordance with the provisions of Paragraph 33 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed, the certificate should be delivered to:

 

Landlord:  

HARBOR INVESTMENT PARTNERS

   

c/o UBS Brinson Realty Investors LLC

   

455 Market Street, Suite 1540

   

San Francisco, California 94105

   

Attention: Cynthia Stevenin

    Phone: (415)538-4800

 

Name of (Prospective) Tenant: COPPER MOUNTAIN NETWORKS, INC., Mailing Address:
                                        
                                        
                                        
                                             

                                                                               
                                        
                                                                                

Contact Person, Title and Telephone Number(s): RICHARD GILBERT 650-687-3333
Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Numbers) : MS. MOLLY MANGALLO, COPPER MOUNTAIN’S DIRECTOR OF
FACILITIES BASED IN SAN DIEGO 858-410-7100 Address of (Prospective) Premises:
1850 EMBARCADERO ROAD, PALO ALTO, CA. 9430 Length of (Prospective) initial Term:
84 MONTHS

 

1. GENERAL INFORMATION:

 

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing tenants should describe any proposed changes to on-going operations.

 

RESEARCH AND DEVELOPMENT FOR DEVELOPER OF

NETWORK COMMUNICATION PRODUCTS, FACILITY WITH HOUSE

R&D, GENERAL OFFICE, SALES, MARKETING AND

EXECUTIVE PERSONNEL FOR COPPER MOUNTAIN

 

E–1



--------------------------------------------------------------------------------

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

 

  2.1 Will any Hazardous Materials (as hereinafter defined) be used, generated,
treated, stored or disposed of in, on or about the Premises? Existing tenants
should describe any Hazardous Materials which continue to be used, generated,
treated, stored or disposed of in, on or about the Premises.

 

Wastes

   Yes ¨    No x

Chemical Products

   Yes ¨    No x

Other

   Yes ¨    No x

 

If Yes is marked, please explain:                                         
                                        
                                             
                                                                               
                                        
                                                             
                                                                               
                                        
                                                             

 

  2.2 If Yes is marked in Section 2.1, attach a list of any Hazardous Materials
to be used, generated, treated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials to be present on or about the Premises at
any given time; estimated annual throughput; the proposed location(s) and method
of storage (excluding nominal amounts of ordinary household cleaners and
janitorial supplies which are not regulated by any Environmental Laws, as
hereinafter defined); and the proposed location(s) and method(s) of treatment or
disposal for each Hazardous Material, including the estimated frequency, and the
proposed contractors or subcontractors. Existing tenants should attach a list
setting forth the information requested above and such list should include
actual data from ongoing operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

 

  3.1 Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing tenants should describe any such actual or proposed
activities.

 

Yes ¨    No x

 

If yes, please explain:                                         
                                        
                                                                 
                                                                               
                                        
                                                               
                                                                               
                                        
                                                               

 

E–2



--------------------------------------------------------------------------------

4. WASTE MANAGEMENT

 

  4.1 Has your company been issued an EPA Hazardous Waste Generator I.D. Number?
Existing tenants should describe any additional identification numbers issued
since the previous certificate.

 

Yes  ¨    No  x

 

  4.2 Has your company filed a biennial or quarterly reports as a hazardous
waste generator? Existing tenants should describe any new reports filed.

 

Yes  ¨    No  x

 

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will your company discharge wastewater or other wastes to:

 

No storm drain?    No sewer?

 

No surface water?    No no wastewater or other wastes discharged.

 

Existing tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

                                                                               
                                        
                                                               
                                                                               
                                        
                                                               

 

  5.2 Will any such wastewater or waste be treated before discharge?

 

Yes  ¨            No  x

 

If yes, describe the type of treatment proposed to be conducted. Existing
tenants should describe the actual treatment conducted.

 

                                                                               
                                        
                                                               
                                                                               
                                        
                                                               

 

E–3



--------------------------------------------------------------------------------

6. AIR DISCHARGES

 

  6.1 Do you plan for any air filtration systems or stacks to be used in your
company’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

 

Yes  ¨    No  x

 

If yes, please describe:                                         
                                        
                                                             
                                                                               
                                        
                                                             
                                                                               
                                        
                                                             

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing tenants should
specify any such equipment being operated in, on or about the Premises.

 

No Spray booth(s)    No Incinerator(s) No Dip tank(s)             Other (Please
describe) No Drying oven(s)    NONE No Equipment Requiring Air Permits

 

If yes, please describe:                                         
                                        
                                                             
                                                                               
                                        
                                                             
                                                                               
                                        
                                                             

 

  6.3 Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports you have filed in the past [thirty-six]
months with any governmental or quasi-governmental agencies or authorities
related to air discharges or clean air requirements and any such reports which
have been issued during such period by any such agencies or authorities with
respect to you or your business operations.

 

E–4



--------------------------------------------------------------------------------

7. HAZARDOUS MATERIALS DISCLOSURES

 

  7.1 Has your company prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing tenants should
indicate whether or not a Management Plan is required and has been prepared.

 

Yes  ¨            No  x

 

If yes, attach a copy of the Management Plan or Business Plan. Existing tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

  7.2 Are any of the Hazardous Materials, and in particular chemicals, proposed
to be used in your operations in, on or about the Premises listed or regulated
under Proposition 65? Existing tenants should indicate whether or not there are
any new Hazardous Materials being so used which are listed or regulated under
Proposition 65.

 

Yes  ¨            No  x

 

If yes, please explain:                                         
                                        
                                                             
                                                                               
                                        
                                                           
                                                                               
                                        
                                                           

 

8. ENFORCEMENT ACTIONS AND COMPLAINTS

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has your
company ever been subject to any agency enforcement actions, administrative
orders, or consent decrees or has your company received requests for
information, notice or demand letters, or any other inquiries regarding its
operations? Existing tenants should indicate whether or not any such actions,
orders or decrees have been, or are in the process of being, undertaken or if
any such requests have been received.

 

Yes  ¨            No  x

 

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Paragraph 33 of the Lease Agreement.

 

                                                                               
                                        
                                                           
                                                                               
                                        
                                                           
                                                                               
                                        
                                                           

 

E–5



--------------------------------------------------------------------------------

  8.2 Have there ever been, or are there now pending, any lawsuits against your
company regarding any environmental or health and safety concerns?

 

Yes  ¨            No  x

 

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Paragraph 33 of the
Lease Agreement.

 

                                                                               
                                        
                                                           
                                                                               
                                        
                                                           
                                                                               
                                        
                                                           

 

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at your company’s current facility with regard to
environmental or health and safety concerns? Existing tenants should indicate
whether or not there have been any such problems or complaints from adjacent
tenants, owners or other neighbors at, about or near the Premises and the
current status of any such problems or complaints.

 

Yes  ¨            No  x

 

If yes, please describe. Existing tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.

 

                                                                               
                                        
                                                           
                                                                               
                                        
                                                           
                                                                               
                                        
                                                           

 

9. PERMITS AND LICENSES

 

  9.1 Attach copies of all permits and licenses issued to your company with
respect to its proposed operations in, on or about the Premises, including,
without limitation, any Hazardous Materials permits, wastewater discharge
permits, air emissions permits, and use permits or approvals. Existing tenants
should attach copies of any new permits and licenses as well as any renewals of
permits or licenses previously issued.

 

As used herein, “Hazardous Materials” shall mean and include any substance that
is or contains: (a) any “hazardous substance” as now or hereafter defined in §
101(14) of the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended (“CERCLA”) (42 U.S.C. § 9601 et seq.) or any regulations
promulgated under CERCLA; (b) any “hazardous waste” as now or hereafter defined
in the Resource Conservation and Recovery Act, as amended (“RCRA”) (42 U.S.C. §
6901 et seq.) or any regulations promulgated under RCRA;

 

E–6



--------------------------------------------------------------------------------

(c) any substance now or hereafter regulated by the Toxic Substances Control
Act, as amended (“TSCA”) (15 U.S.C. § 2601 et seq.) or any regulations
promulgated under TSCA; (d) petroleum, petroleum by-products, gasoline, diesel
fuel, or other petroleum hydrocarbons; (e) asbestos and asbestos-containing
material, in any form, whether friable or non-friable; (f) polychlorinated
biphenyls; (g) lead and lead-containing materials; or (h) any additional
substance, material or waste (i) the presence of which on or about the Premises
(A) requires reporting, investigation or remediation under any Environmental
Laws (as hereinafter defined), (B) causes or threatens to cause a nuisance on
the Premises or any adjacent property or poses or threatens to pose a hazard to
the health or safety of persons on the Premises or any adjacent property, or (C)
which, if it emanated or migrated from the Premises, could constitute a
trespass, or (ii) which is now or is hereafter classified or considered to be
hazardous or toxic under any Environmental Laws; and “Environmental Laws” shall
mean and include (a) CERCLA, RCRA and TSCA; and (b) any other federal, state or
local laws, ordinances, statutes, codes, rules, regulations, orders or decrees
now or hereinafter in effect relating to (i) pollution, (ii) the protection or
regulation of human health, natural resources or the environment, (iii) the
treatment, storage or disposal of Hazardous Materials, or (iv) the emission,
discharge, release or threatened release of Hazardous Materials into the
environment.

 

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Paragraph 33 of the Lease Agreement. The undersigned further acknowledges and
agrees that the Landlord and its partners, lenders and representatives may, and
will, rely upon the statements, representations, warranties, and certifications
made herein and the truthfulness thereof in entering into the Lease Agreement
and the continuance thereof throughout the term, and any renewals thereof, of
the Lease Agreement. I [print name] John Creelman acting with full authority to
bind the (proposed) Tenant and on behalf of the (proposed) Tenant, certify,
represent and warrant that the information contained in this certificate is true
and correct.

 

(PROSPECTIVE) TENANT:

 

COPPER MOUNTAIN NETWORKS, INC.,

a Delaware corporation

 

By:

 

/s/ JOHN A. CREELMAN

--------------------------------------------------------------------------------

Title:

  V.P. FINANCE/ CFO

Date:

 

2/15/2000

 

E–7